EXHIBIT 1
                                                                                                 CONTRACT AWARD
-------------------------------..------------_._
                      l         l
                                                ________._________
                                                                 _ 9;:
                                                                                                                       2 EFFECTIVE DATE                              j       SOUC'TATif)!'i NUMCtE:R

 CDT-12-C-0003                                                                           --~-
                                                                                                                   !        10/0!/201_:2_                  _J9_Q_ ~·12-R OU01
                                                                                                                                                                j
                                                                                                                                                                                                                               ···--·--l_~------·-·-···-
 ~} ;SSJ[ D !JY                                                                           CODE I                                                                l    n ADl'-,1:N:STEREC BY' :y ome: :nan                                          COD~           !
 Cffice cf the ff)cJ8ri::ll Detention                                                      Trus tE~-----·-·······- -· -                                -----!I,              l!em 5;                           ,                                                L_______ __ ,,..        ·-·-----·······

 4GO 1 N. Fairfax Dr. Suite 910
 Arlinqton. VA 2220~                                                                                                                                            I
                                                                                                                                                                I

 l NAMF r,No
     -~ON1 :~AC roR

 Ti e GEO Group, Inc
 One Park P!ace , Su:te 700
                           ;\DORE~.SS          CF                                         CODE [

                                                                                                                  -== i:~::::: ::.M,::,::ec,ice                 ii   Headq uarcers
 fi'.21 Nl/V '.J'.~rd Streer                                                                                                                                         2604 Jeffersor~ ?~vis Higl1way
 Boca f-~;Jton. f;L 33487                                                                                                                                            Arl1nfJton. VA 22301
                                                                                                                                                                !
··-·····-·--·-·· -- ---- · -- -- - -                                                      -----·-----·-··-·- -·-···-·--·--·- - - - - - - - + - - - - - - - - - - - - -
 9t-,   DUN:..~     NUMBEr.o:                                                              9D r AXPAYt:RS IDENTIF>C1'.\T•ON r..;()

 fi 1270d4fl5                                                                              65-()Q.:UO?S                                                                               ITFM ,,

                                                                                                                                           11 Tr\BU:. OF             CO l\ITf:}~TS

----- --x-~-----r··-~-E-:::·---r·----------·-··--   ----·-·r:~
                                                             _-_ ,_: J_,_~~~'.::1~;--··· ·(_'_              ·-·- ·-- ·· ·------ · -·1r<c-::.:. ;-~;··-               --,_ ·x··-.. ··~--··--------- . -·--·· ·o--£·~-:-·.:i--c-·;·~-~-t_P_T_
                                                                                                                                                                                                                                         ! ()"
                                                                                                                                                                                                                                            -..:                                                               P/-·~ :=, ~- .
__' _ _:~~:_J_····-· ··· ····---·-----. ··-~~-~~---~.:-·_'_'·- - - - - · - -                                                                - , -,r:-.. ""J_.                                                      · - - - - - - - - - - - - - - - - - -..- - - - ' --·· -....
                                  F Af-{"t r . r H E SC HFnuu:




     -----1----il---------··-------·----- - - ----+- - - - - + - - . , - -- -- ·- ·-----... ···-·- ... ··--·-·--·--·-------- --- ·--·------- - · -
                                                                                                       14 X           "'I ")C I ' " ""H··
           --.. .;...... ............................_____ _______ ___ _____ .........-----+-.... ··--·-----~---1.--~---------
                                                                                                                                            -·'"'"
                                                                                                                                       n..ti':'..:-. I;"'.!
                                                                                                                                                                                                I' '
                                                                                                                                                                                                  LI~      l.. •

                                                                                                                                                            - -- - - -- ---··-·L ----···· -·· .::.~. .·. ~---
                                                                                                                                                                                  <                                 . \ L , •~ I..



                                                                                                                                                            1                                    Pt\R..,. I\         REPl~[SEN T/;. "~· :oNs                AND !Ns·;·Ruc t :r)N~;

                                                                                                                                                            8
                                                                                                                                                            1
                                                                                                                                                 s l ;\ TE.f1-1 ~N I s ()I~
                                                                                                                                                                             X          -:---~· RF-;:;:,~:,TATION<~                         c=R ·1i:-1.::;;. •O"•JS M.'..l
                                                                                                                                                                                                                                     O r- h::R )f<E'
                                                                                                                                                                                                                                                                                      ~l;-,::..~;·:- ·
                                                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                                                                         . . . .)
·-···--··-+        ·-···--·-+ - ------·······-........................... _ _ ________________________+----·-·........ ......1------- - - - . -· - -- · - - -                                                                                                                          - - - - --j ·-
                                                                                                                                2        :    NST,:;:s C.ONDS' A'IG NO""iCcS ~o ;.HE::i,r.;1:.s                ;
- - - · - + - - - - - - -··-                                                                     ········- - - - - - - + - - - + - - - + - - - - + - - - - - -....,....___...........- - - -···--·--·--····-··-+----·
                                                    (.:ONTRAC"f f~FOU IREr"!E N TS                                                                                                      v         ~V1\LUr\TION F/\~~ TORS F<.)R l\~VARO                                                                   I
                                                                                                                                                                                              _!...____                                                        - --           -       -·-..- .........- .J............


 f,·1anaqernent and operation of a contractor-ownedicontractcr operated secured detention facility to house up re 320 beds to1
 clcta111r)es in the custody of the U.S. Department of Justice. United  Stales Marshal Services (USMS) The contrnctor ;;; o.. ::e1-1
 rE·spoPs:ble for· the safety and we l! being of the federal detainees.
 See the attach ments for further rJeta iis.



A .;count1ng Appropriati on                                                     2013 I020X 013 HDH5000P

 1~-~ - TOl 1\L. ..'l.l\·10UNT OF CO NT RAC!
                                ---------- -~- · -· -       ..····
14. CONTRACTOR'S AGR EEMENT. Conrrnr.ror ~gret!S to furnisi1 and                                                                                                i
GPliv er :.r-~e i!erns or perfc.'rm servKes to the extent slated m lhis document tor                                                                            I    15. AWARD. The Govornmcnt hc~ reby accepts your offt;r· on n-~e se : 1c1t.)t ir~·
th:·.~ considernhrn state(! The nghts and obilg~1tinr1:1 or the p:'1rti?s to t~ils                                                                              ! <'ent1t;ed   in ite m 3 t-,Dove as reflecterJ 111 thi s a;,var~i docu1,1enf fh(-:! .·!·:;ht:
ccntract ~hr.) \ ~ !)e subject. !o and 9c)Verned by this {·jo c.HrH~n1 and ~ny                                                                                  I    and obiitf:ilians or ti1c pcittics to l.nis cGn!ract ~f':aii l)e '.-.J~.! DJE<.~ ~:-: 2w•:'.
(~ecurne:-i ts .~1ttachi::ri or lncorpoia1HcJ by re ference                                                                                                          governerj t~y this <tnc~imen t anr! any docurnents .:;Uac~iefj or :fHnrry:r~~tr.:' ~·: ti


__________________                                   ,.. ,   ......................._.   ______         ,
                                                                                                              · Ci1t!• ..fi ·.t   .)~tu.<it;·ar;ff·i
                                                                                                                                              ......_ ,__..+-----·-·-------·-- ,. _____ _
                                                                                                                                                                l    .C...   UN ITED .Sl",..1."1 ES..::.-+ A"-.:. 1\::: P. '.C/\
                                                                                                                                                                                                                                     _ _ ______..                    . ···-··--··-·--·-.. --. - .....-...
                                                                                                                                                                                                                                     1~ ·, :~;n :.:!1:rr? 0 1 C':·: ~drac!in9 ,_.)ff;c.=: ~ :




E ;),\TE:                                                                                                                                                            C DATE.


A! .. l"HOWZf:D FOH LOCAL KE PRODUCTION                                                                                                                                                                                                                              OPTIO NAL FORM 30 7 " ; ·                                  !
                                                                                                                                                                                                                                            P•n.s::;1ib8d rY.; (?SA - r 1\R t.4BCF F~": :·~3 :: ·)··
                 Contract Detention Services



Period of Performance                           Per Day Rate     Per Hour Rate
                                                 Guarantee      (Guard Services)
                                               1-320 Inmates
Base Period
10/1/2012 - 09/30/2013
10/1/2013 - 09/30/2014                         (b) (4)
Option 1
10/1/2014 - 09/30/2015
10/1/2015 - 09/30/2016
                                               (b) (4)
Option 2
10/1/2016 - 09/30/2017
10/1/2017 - 09/30/2018
                                               (b) (4)

                                               (b) (4)
Option 3
10/1/2018 - 09/30/2019
10/1/2019 - 09/30/2020

Option 4
10/1/2020 - 09/30/2021
10/1/2021 - 09/30/2022
                                               (b) (4)

Transportation and Guard Services for Court and Emergency Medical
Apppoinments only, shall be included within the price provided for services. The
above rates shall be applied for all other transportation services. Mileage for
transportation shall be at the approved General Services Administration Mileage
reimbursement rate and will not be provided for Court and Medical
Appointments.
Detention Services
Performance Statement of Work



C. I Background ..................... ,,, ............................ ;.. ,..................................................... ,............. 2
C.2 Services Required ......................................................... ,., ..................................................... 2
   C.2.1     Standard Receiving and Discharge of Colorado Federal Prisoners/Detainees: ............ 3
   C .2.2 Records Management: .............................................................................. ,................... .4
   C.2.3     Indemnification: .................................................................................................... ,....... 4
   C .2.4 Transportation .............. ,,......................................... ,.................................................. ,,.4
   C.2.5     Medical Services ............................ ,,.,, ...... ,, ......... ,,,, ..................................................... 5
CJ Quality Control Management ............................................................................................... 6
C.4 Quality Assurance .. ,.............................................................................................................. 7
   C.4. l    Inspection by Regulatory Agencies: ............................................................................. 7
C.5 Performance Reviews .............. ,........................................................... ,................................ 7
C.6      Performance Ratings ............................................................................................................ 8
C. 7 Performance Matrix ................................ ,,, ......... ,................................................................. 9
C.8 Contact for Contract Administration .................................................................................. l 3
C.9 Invoicing and Payment Provisions ..................................................................................... 13




                                                               Page I of 14
Detention Services
Performance Statement of Work



C.1   Background

      Federal detention is a large component of criminal and immigration case processing by
      the U.S. Marshals Service (USMS) and, U.S. Immigration and Customs Enforcement
      (ICE), Department of Homeland Security (DHS). Law enforcement initiatives and
      increases in illegal immigration to the United States have created a complex detention
      program that the Department of Justice (DOJ) must effectively manage with available
      detention resources or acquire additional resources to meet increasing demands.

      In response lo the increasing concern regarding federal detention, the Office of the
      Federal Detention Trustee (OFDT) was established by a Congressional directive to
      exercise all power and functions authorized by law relating to the detention of federal
      prisoners and illegal aliens. Accordingly, OFDT leads the development of DO.T detention
      policy and manages federal detention resources to maximize available detention space.

      Currently, non-federal detention bed space for federal detainees and prisoners is acquired
      through Intergovernmental Agreements (IGA's), where a daily rate is paid to state and
      local governments, and facility-specific contracts with private service providers. The
      Department of Justice Appropriations Act for 2001 (Public Law I 06-553) is designed to
      allow for the use of non-traditional contract vehicles when acquiring detention and other
      related services. This authority states:

      "Sec. 119 - Notwithstanding any other provision of law. including section 4(d) ofthe
      Service Contract Act of 1965 (41 US.C. 353(d}), the Attorney General hereafter may
      enter into contracts and other agreements, of any reasonable duration, for detention or
      incarceration space or facilities, including related services, on any reasonable basis. "

      In an effort to fulfill the needs of detention bed space in the Colorado district, OFDT
      desires to award a contract against Immigration and Customs Enforcement (ICE)
      Contract No. HSCEDM-1 l-D-0003, dated September 15, 2011 for comprehensive
      detention services provided by The GEO Group, Incorporated at the at the Aurora
      Detention Facility in Aurora, Colorado.

C.2   Services Required

      The Contractor will provide, by the terms and conditions identified in this contract and
      the ICE contract, all necessary personnel, equipment, materials, supplies, and services for
      the management of comprehensive detention services, which include, but are not limited
      to, security, medical services, food service, safety, and sanitation.

      These comprehensive detention services shall provide for the safe, secure, and humane
      confinement for a population principally consisting of prisoners or detainees charged
      with federal offences' and detained while awaiting trial or sentencing, Services are to be
      provided at the Aurora Detention Facility, Aurora, Colorado.
Detention Services
Performance Statement of Work



       USMS detainees shall be housed in accordance with the most current editions of the
       Federal Performance-Based Detention Standards (FPBDS), American Correctional
       Association (ACA) Standards for Adult Local Detention Facilities (ALDF). ,

       All services and programs shall comply with this Performance Work Statement (PWS);
       the U.S. Constitution; all applicable federal, state, and local laws and regulations;
       applicable Presidential Executive Orders (E.O.); all applicable case law; and Court
       Orders. Should a conflict exist between any of the aforementioned standards, the most
       stringent shall apply. When a conflict exists and a conclusion cannot be made as to
       which standard is more stringent, the Contracting Officer (CO) shall determine the
       appropriate standard. The Contractor shall comply with DOJ and/or USMS regulation,
       Congressional mandate, federal law or E.0, Should the government invoke such changes.
       and the Contractor retains rights and remedies (i.e., equitable adjustment) under the terms
       and conditions of the contract.

       The Contractor will:

          •   Provide a means for verification of their credentials and ACA accreditation If
              Applicable the Contractor shall obtain ACA accreditation within 24 months.

          •   Operate in full and complete compliance of the Federal Performance-Based
              Detention Standards as defined. Those standards are available at
              http://www.usdoj.gov/ofdt/indcx.html.

          •   Operate in full complete compliance with the Immigration and Customs
              Enforcement Contract No. HSCEDM-l l-D-0003, dated September 15, 2011 for
              comprehensive detention services.

C.2.1 Standard Receiving and Discharge of Colorado Federal Prisonersmetainecs: The
      contractor agrees to accept federal detainees only upon presentation by a law enforcement
      officer of the Federal Government with proper agency credentials and shall not relocate a
      federal detainee from one facility under its control to another without the permission of
      the Federal Government.

       Contractor shall release federal prisoners/detainees only to law enforcement officers of
       the Federal Government agency initially committing the detainee (i.e., DEA, ICE, etc.) or
       to a Deputy United States Marshal (USM). Those detainees who are remanded to custody
       by a USM may only be released to a USM or an agent specified by the USM of the
       Judicial District.

       Federal prisoners detainees sought for a state or local court proceeding must be acquired
       through a Writ of Habeas Corpus or the Interstate Agreement on Detainers and then only
       with the concurrence of the Federal Government.




                                               3of14
Detention Services
Performance Statement of Work



C.2.2 Records Management: All records related to contract performance should be retained in
      a retrievable format for the duration of the contract. Except as otherwise expressly
      provided in this PWS, the Contractor shall,. upon completion or termination of the
      resulting contract, transmit to the Government any records related to performance of the
      contract.

       The Contractor shall comply with all statutes, regulations, and guidelines from the
       National Archives and Records Administration. Records and information management
       functions are required and mandated by the following regulations: 44 U.S.C., 21, 29, 31.
       and 33; 36 CFR 12; 41CFR201 subchapters A and B; OMB Circular A-130; and DOJ
       Order 2710.SA, Removal and Mail)tenance of Documents. Criminal penalties for
       unlawfully destroying, damaging or removing federal records are addressed in 18 USC
       2071, 793, 794, and 7989.

C.2.3 Indemnification: The Contractor shall protect, defend, indemnify, save, and hold
      harmless the United States Government, the DOJ and its employees or agents, from and
      against any and all claims, demands, expenses, causes of action, judgments and liability
      arising out of, or in connection with, any negligent acts or omissions of the Contractor, its
      agents, sub-contractors, employees, assignees, or any one for whom the Contractor may
      be responsible. The Contractor shall also be liable for any and all costs, expenses, and
      attorneys' fees incurred as a result of any such claim, demand, and cause of action,
      judgment or liability, including those costs, expenses, and attorneys' fees incurred by the
      United States Government, the DOJ and its employees or agents. The Contractor's
      liability shall not be limited by any provision or limits of insurance set forth in the
      resulting contract.

       In awarding this contract, the Government does not assume any liability to third parties,
       nor will the Government reimburse the Contractor for its liabilities to third parties, with
       respect to loss due to death, bodily injury, or damage to property resulting in any way
       from the performance of the contract or any suborder under this contract.

       The Contractor shall be responsible for all litigation, including the cost of litigation
       brought against it, its employees or agents for alleged acts or omissions. The Contracting
       Officer shall be notified in writing of all litigation pertaining to this contract and be
       provided copies of any pleadings filed or said litigation within five (5) working days of
       receipt of service. The Contractor shall cooperate with government legal staff and/or the
       United States Attorney regarding any requests pertaining to federal or Contractor
       litigation.

C.2.4 Transportation: The Contractor is responsible for the movement/transportation of
      Colorado prisoners designated to the institution. Examples of circumstances requiring
      prisoner movement/transportation include, but are not limited to: outside medical care;
      transfer or movement to/from other Government facilities; and airlift sites. The
      contractor's transportation procedures shall ensure staff and prisoner security and safety.
Detention Services
Performance Statement of Work



         The contractor shall utilize restraint equipment identical to the US'vlS when one-for-one
         equipment exchange is required (e.g., airlifts).

         Transportation and escort guard services will be performed by (b) (7)(E)
         qualified detention or correctional officer personnel employed by the contractor under
         their policies, procedures, and practices of the District. The contractor agrees to augm~nt
         such practices as may be requested by the USMS to enhance specific requirement for
         security, prisoner monitoring, visitation, and contraband control.

         The Contractor agrees, upon request of the USMS in whose custody a prisoner is held, lo
         provide the following services:

         I)      Transportation and escort guard services for federal prisoners housed at their
                 facility to and from a medical facility for outpatient care;

        2)       Transportation and stationary guard services for federal prisoners admitted lo a
                 medical facility;

         3)      Transportation and escort guard services for federal prisoners housed at their
                 facility to and from the U.S. Courthouse 1;

         4)      Transportation and escort guard services for federal prisoners housed at their
                 facility to and from the Justice Prisoner and Alien Transportation (JPATS) airlift
                 sites.

C.2.5 Medical Services: The Contractor is financially responsible for all medical and
      pharmauceutical treatment provided to federal detainees within the facility. The
      Contractor shall provide the full range of medical care required within the facility
      including dental care, mental health care, pharmaceuticals, and record keeping. The
      facility must meet the essential standards of the National Commission of Correctional
      Health Care's Standards for Health Services for Prisons [current edition).

        The contractor will submit to the US'v!S District of Colorado requests for approval of ail
        treatment to be provided outside the facility. The lJSMS shall be responsible for the cost
        oflJS'v!S approved outside medical treatment. In accordance with Title 18, U.S. Code,
        Section 4006, the lJSMS is precluded from paying for prisoner medical care in excess of
        'vledicare rates. In contract to ensure that Medicare rates are properly applied, medical
        clains for detainees in the custody of the CSMS must be on CMS forms. The contractor
        shall ensure that the lJS'v!S is billed directly by the medical provider for any outside
        medical services provided for lJSMS prisoners. Any medical service claims received by

1
 The Contractor will not transport federal prisoners to any U.S. Courthouse without a specific request tram the
USM who will provide the prisoner's name, the U.S. Courthouse, and the date the prisoner is to be transported.
Upon arrival at the courthouse, transportation and escort guard wili turn federal prisoners oVer to Deputy lJ.S.
Marshals only upon presentation by the deputy of proper law enforcement credentials;


                                                 Page 5of14
Detention Services
Performance Statement of Work



      the faeility for USMS prisoners should be forwarded immediately to the local U.S.
      Marshal for re-pricing at Medicare rates and payment.

      In the event of an emergency, the contractor shall proceed immediately with necessary
      medical treatment. In such event, the contractor shall notify the USMS Colorado
      immediately regarding the nature of the federal detainee's illness or injury, type of
      treatment provided, and the estimated cost thereof.

      The Contractor shall promptly forward medical invoices for outside medical care to the
      USMS within 30 days of receipt. Invoices for outside medical care should be billed by
      the provider directly to the USMS District of Colorado.

      The facility ~hall have in place an adequate infectious disease control program, which
      includes testing all prisoners at the facility for Tuberculosis (TB) as soon as possible
      upon intake (not to exceed 14 days) and read within 72 hours. TB testing shall be
      accomplished in accordance with the latest CDC Guidelines and the results documented
      on the federal dctainee's medical record. The contractor shall immediately notify the
      USMS of any cases of suspected or active TB so that any scheduled transports or
      production can be delayed until a physician verifies the federal detainee's TB status.

      The form USMS -533, Medical Summary o,(Federal Prisoner/Alien in Transit must be
      completed by detention facility medical staff prior to transfer of USMS prisoner. The
      facility is required to document all medical diagnosis (present and past), medications and
      medical equipment pertinent to the continuity of medical care. When a federal detainee
      is being transferred and/or released from the facility, he will be provided with seven (7)
      days of prescription medication which will be dispensed from the detention facility.
      When possible, generic medications should be prescribed. Medical records and the
      CSMS form 533 must travel with the federal detainee.

      If the records are maintained at a medical contractor's facility, it is the detention
      facility's responsibility to obtain them before a federal detainee is moved.

C.3   Quality Control l\.-lanagerncnt
      The Contractor is responsible for management and quality control actions necessary to
      meet the quality standards set forth in this Contract. In compliance with the Federal
      Acquisition Regulation (FAR) Clause 52.246-4, Inspection of Services-Fixed Price, the
      Contractor must provide a Quality Control Plan (QCP) to the Contracting Officer no later
      than 60 days after award.

      The plan must include:

          l) A description of the methods to be used for idenlifying and preventing defects in t
             the quality of service performed:
Detention Services
Performance Statement of Work



           2) A description of the records to be kept to document inspeetions and corrective or
              preventive actions taken;

           3) Records ofinspection that must be kept and made available to the Contracting
               Officer, when requested, through the contract performance period.and for the
           period      after contract completion until final settlement of any claims under this
           contract.

C.4    Quality Assurance

       The Government quality assurance is comprised of the various functions, including
       inspection, performed by the Government to determine whether a Contractor has fulfilled
       its contract obligations pertaining to quality. The Government's QA program is not a
       substitute for quality control by the Contractor.

       Each phase of the services rendered under this contract is subject lo Government
       inspection both during the Contractor's operations and after completion of the tasks.
       When the Contractor is advised of any unsatisfactory condition(s), the Contractor shall
       submit a written report to the CO addressing corrective/preventive actions taken. The
       Contracting Officer's Technical Representative (COTR) may check the Contractor's
       perfornrnnce and document any non-compliance, but only the CO may take formal action
       against the Contractor for unsatisfactory performance.

      The COTR will be designated subsequent to contract award and a delegation of COTR
      duties and authority will be furnished to the Contractor. The Government may reduce the
      Contractor's invoice or otherwise withhold payment for any individual item of
      nonconforming service observed as specified in Contractor's Failure to Perfom1 Required
      Services. The Government may apply various inspection and extrapolation techniques to
      determine the quality of service and the total payment due.

C.4.1 Inspection by Regulatory Agencies: Work described in the contract, is subject to
      inspection by other agencies to include federal, state and local governments. The
      Contractor shall participate in responding to all requests for information and inspection or
      review findings by regulatory agencies.

C.5   Performance Reviews

      Jn accordance with the Federal Acquisition Regulations (FAR), subpart 37.601
      Performance-based Acquisition, the Government must have a method of assessing
      contractor pertormance against performance standards. Further, the contract provides
      procedures for reductions to the price of a fixed-price contract when services are not
      performed or do not meet contract requirements. This Performance Summary establishes
      the performance level required by the Government to meet the contract requirements.



                                                7 ofl4
Detention Services
Performance Statement of Work



       The following methods of surveillance may be used in the assessments of contract
       performance:

   A) Sys1ematic: These reviews will be scheduled inspections focusing on a specific
      discipline. Assessments may be performed by Government monitors or by other parties
      designated by the Government.

   B) Ad-Hoc: These reviews will be conducted as a result of special interests arising from
      routine monitoring of the contractor's quality control system an unusual occurrence
      pertaining to the contract or other Government concerns.


C,6   Performance Ratings

      The service requirements are divided into various disciplines, each of which has a
      number of key functions. Successful performance of a key function is essential for
      successful performance of the related discipline. Each discipline comprises a specific
      percentage of the overall contract requirement. Reductions in contract price will be based
      on these percentages applied 10 the overall monthly invoice.

      At the conclusion of any review, a report will be written and an adjectival rating of
      contractor performance within each discipline will be assigned. The following rating
      system will be used:

              Excellel)!: The program conforms to the FPBDS in an exceptional manner and
              conformance is maintained with exceptional internal controls. Policies and
              procedures for achieving the program standards are documented and adequate for
              the mission of the facility; the policies and procedures are communicated to staff:
              the policies and procedures are fully implemented; and the desired outcome is
              achieved. Level of performance in the aggregate exceeds the minimum
              performance standard by substantial margin; deficiencies are nonexistent or
              extremely minor.

             Good: The program conforms to the FPBDS in an acceptable manner. Internal
             controls limit procedural deficiencies. The facility more than accomplishes the
             requirements of program standards. Level of performance in the aggregate meets
             the performance standard; deficiencies are minor and offset by outstanding
             elements of performance within the review guideline.

             Acceptable: The program is meeting the requirements of the FPBDS. There are
             no breakdowns that would keep the program from continuing to. accomplish the
             mission of the facility. Level of performance in the aggregate meets the
             performance standards; deficiencies are minor and there are no outstanding
             elements of performance present within the review guideline.


                                         Pa e8of14
Detention Services
Performance Statement of Work




             Deficient: The program is unable to meet the requirements of one or more of the
             FPBDS. Internal controls are weak, resulting in serious deficiencies in one or
             more areas. The level of performance in the aggregate fails to meet the
             performance standards: deficiencies are pervasive.

             At-Risk: Operation of the program is impaired to the point that the facility is
             unable to accomplish its mission. The program is unable to meet the requirements
             of the FPBDS and is unlikely to meet those requirements in the foreseeable future
             without substantial corrective action. The level of perfomiance in the aggregate
             fails to meet the performance standards: deficiencies require immediate corrective
             actions.

C.7   Performance l\!latrix

      This Performance Matrix serves to communicate what the Government intends to
      qualitatively inspect. The matrix identifies:

      A.    Each service requirement and the key functions essential to successful
            performance of each contract requirement;


      B.    Define the minimum performance rating acceptable for each contract requirement;
            and

      C.    Specify the maximum percentage of total contract value attributable to each
            contract requirement.




                                             9 ofl4
    Detention Services
    Performance Statement of Work



                                                                            ----        ·····-----      .,
    Administration and Management
    Objective - Addresses policy development and monitoring; internal quality control; maintenance
    of detainee records, funds, and property; admission and orientation procedures; detainee release;
    and accommodations for the disabled.

    Value: 20°;.,


                      Polic '_.Qevelopment_l)nd Monitoring _ _ _ _ _ _ _ _ _ _ __
                ___     --+_ln_t_er_n~l
                               lnspectionsand/or Reviel'ie._s_ _ _ _ _ _ _ _ _ _ _ _ _ _ --i
                      Detainee Records
              -------+----
                      Admission and Orientation
                                             - - - - - - - - - - -----····-----····
                      Personal Pro ertv and Monies
                      Detainee Release


    Health Care
  Objective - Addresses the policies and procedures for administering quality health care by
  licensed personnel; maintaining accurate health information data; timely health screening,
  treatment, program intervention and follow-up of all cases; access to routine, acute chronic, and
. emergency health services, response to medical, mental and dental health needs of detainees;
• suicide prevention; infectious disease; hunger strikes; and detainee death.
i
: Value: 15%


                      i Intake Healtb~creening -··- - - -
                    -----t-
                        Medic aI, _IJ enta I, and l'v!ental l:!ealthAppraisals     _____
          -----+--A_c_c_es_s_t_oRoutine, Acute Chronic, and Emergency Health Services
                        Ex erimenral Research                                         --··'
    -~--- _____ HResponse toMedical, Mental, and Dent~! Health ~ee~s----·-·-- --!
                        Suicide Prevention
                                                                               ---------1'
            ----+-.Detainee Hunger Strikes              -----···----~··--------


                        Detainee Death
                                                                        ---------·····--·-·




                                             Pa e10of14
     Detention Services
     Performance Statement of Work


~~i~~t~~I                      .          ··--·           ...           ..            ......                    ···-- ---· ·-,
: Objective - Addresses the issuance of policies and procedures to staff; appropriate use of force;
  maintenance of daily incident logs; emergency readiness; and detainee accountability and
I discipline.

I Vaine: 20%
I Minimum Successful Performance Ratin
             I
  (C.l)(K.6)                i Post Orders
  (C.2)
              ·-··      - Permanent ..Logs
J----0.···

  (C.3) (K.7}                 Securi!J'. Fearures                                                               _____....
 if,~~ · · · - - - -        J><;c~       Inspections and/or r~!'iews            ·---                                     !
.
;J..C.5)
    -·
                              Control   of Contraband
                              Detainee Searches
                                                                                                          ----------!'
ciC.6)                                   ·-··-·                                                -~---    -------------- '
[JC.7)        ----------·· Detainee A(:COuntability ii.nd Supervisi()n_____ .....
~((::fil_~                    Use of Force
                              w-------------------------                    ----------------·- ------···
                              Non-routine Use of Restraints ___.,____
                  -------------.~



; ff'.9)
 {(:JQ)_.                    Tool & EquiJJrnent Contr()I ______ .
 _(_(::.11)
                        ---
                              Weapons <:;ontrol                 ______
                                                                     ....
                                                                                          ------
                                                                                                                          !;
  (C.12) ·------          ~-Detainee Discipline
                                                                          -                             -------·
 J_<:.13}                   i Supervision for Special Housing
~-
  (C.14)(K.9}               , Contingency/Emergency Plan
..                                 ••>n           ....                        ...                      ......   -----·---····--!
     Food Service
     Objec1ive - Address basic sanitation procedures and the adequacy of meals provided to detainees.

   Value: 15%
'. Minimum Successful Performance Ratin

• (D,1) (K.!!l.l__ _ _ _-+-Sanitation Requirements
L (D.2} (K.11~)_______ Ensure Meals are Varied _ _ __
_i]J.3L.                  S ecial Diets

     Staff and Detainee Communication
     Objective - Address opportunities for detainees to communicate with staff; detainee grievance
     procedures; and the provision of diversity training.

     Value: 5%




                                                         Page 11 ofl4
      Detention Services
      Performance Statement of Work



     Safety and Sanitation
     Objective - Addresses the adequacy of fire safety programs; the control of dangerous materials
     and/or hazards; air quality, noise levels, and sanitation of the facility; and the cleanliness of
     clothing and bedding.

     Value: 5'\/o
     Minimum Successful Performance Ratin
                      I
. (Fl)                                          i Fire .Sa£etv
! (F.2)
~·----·                       ·--------··           Non-f~azardous Furnishings_
                                                                                            ---------------··
!JP.3)                                              Control of D_angerous Materials
: IF.4\
                          -                                                        ""-            -
                                                    Environmental Control ....._____
i     (F.5) {K.1±)                                  Cl()thing and Bedding
                                                                                            -                   -----~i



     (:F.6)                                         Personal Hygiene/Well-being
                     -
     1!':12 (K.15) '                                Physical Facility and Eguiement

     Services and Programs
     Objective - Addresses detainee classification; religious practices; work assignments; availability
     of exercise opportunities; access to legal materials and legal representation; access to a
     telephone; visitation privileges; and the handling of detainee mail and correspondence.

1 Value: I 5°/o
' Minimum Successful Performance Ratin



  ~;.2) (K.17)        -..+===:..P:...:•=·actices                             ----····--·---·
iJG.3)                      Volunteer Work Assignments            - - - - - - - - - - -..· - __ 1
 1-9:.4~)~----------l-W_'o_r_k_A_s_s~i~nr.n._ents
  (G.5)
                                                                       and
                                                   Security - - - - - - - ·
                            Exercise and Out-of-Cell Opportunities
                                                                                       ---------------
     ((G,7)
       G. 6) (K.18)                     --jjL~e~ga~I~~~~~=====-===============
                                        __ Le >al Re
  (G.8) .. _ _ _ _ _ _··_· .. Telephone Access .. - - - - - - · · · - - - · - - - - - - - ---·-
 _.(9.9)                      Visitation Privileges - - - - - c - - - - - - - - - - - - - -
     (G,!!l)i_K.19)                                 Detainee
                                        Mail and Correseondence

     Workforce Integrity
     Objective - Address the adequacy of the facility's hiring process and backgrow1d check
     procedures, and the adequacy of procedures to respond to allegations of staff misconduct.

  Value: 2.5%
• Minimum Successful Performance Ratin

  (H. l -------·~-Staff Background and Reference Check~.. - - · - - - -             ··- _ .
. (H.2)        _ _"":l._S(affTraining, Licen~iJ1g1 and Credentialin. g ____________
J!I:~-- ···---- . Staff}:v1isconduct              ......... .      ____            -·--·- ,
,,   __       ....   _____________          .... ______   ----
     l)ctainee Discrimination

                                                                    Page 12of14
 Detention Services
 Performance Statement of Work


I• Objective -Address the adequacy of policies and procedures designed to p~event discrimination;
I against detainees based on gender, race, religion, national origin, or disability.
i Value: 2.5%
! Minimum Successful Performance Ratin :




 C.8     Contact for Contract Administration

         The Contractor shall designate a person to serve as the contract administrator for the
         requirement. The contract administrator is responsible for overall compliance with
         contract terms and conditions. The Contractor's designation of representatives to handle
         certain functions under this contract does not relieve the contract administrator of
         responsibility for contract compliance.




             Address


             Zip Code
                                                                                                        !
             Telephone
                                                                                               --··~-

             FAX
         r                               -------           ...______
         . --- ---
             E-Mail
                         ~-~·       ..                                                 --···


         !   Address



 C.9     Invoicing and Payment Provisions

The Contractor shall prepare and submit fur certification and payment, original and separate
invoices each month to each of the USMS District of Colorado for ONLY District of Colorado
Federal prisoners. To constitute a proper monthly invoice, the name and address of the facility,
the name of each federal detainee, his/her specific dates of confinement, the total days to be paid,
the appropriate per diem rate, and the total amount billed (total days multiplied by the rate per
day) shall be listed, along with the name, title, complete address and telephone number of the
ot11cial responsible for invoice preparation. The invoice shall be submitted to the United States
Marshals COTR at the address listed below must include:

                                                   Pae 13 ofl4
Detention Services
Performance Statement of Work




    •   Name and address of the Contractor;
    •   Invoice date and number;
    •   Contract number;
    •   Description, quantity, unit of measure, unit price and extended price of the services
        provided;
    •   Terms of any discount for prompt payment offered;
    •   Name and address of oflicial to whom payment is to be sent;
    •   Name, title, and phone number of person to notify in event of defective invoice; and
    •   Taxpayer Identification Number; and
    •   Electronic funds transfer banking information in accordance with FAR 52.232-33,
        Payment by Electronic Funds Transfer Central Contractor Registration.

The invoice shall be sent to:

UStvlS District of Colorado
901 19th Street
Third Floor
Denver, Colorado 80294

Payment

The Government will make payments to the contractor on a monthly basis, promptly after receipt
of an appropriate invoice.
Contract Detention Services                     Solicitation ODT-12-R-0001, Aurora County




                     SECTION D- PACKAGING AND MARKING

               THERE ARE NO CLAUSES INCLUDED IN TIIIS SECTION




                                  Page 1 of I
Contract Detention Services                           Solicitation ODT··12-R-0001, Aurora County


                                           SECTIONE

                              INSPECTION AND ACCEPTANCE

E.l    52.246-4 INSPECTION OF SERVICES--FIXED-PRICE (AUG 1996)

(a) Definitions. "Services," as used in this clause. includes services performed, workmanship,
and material furnished or utilized in the performance of services.

(b) The Contractor shall provide and maintain an inspection system acceptable to the
Government covering the services under this contract. Complete records of all inspection work
performed by the Contractor shall be maintained and made available to the Government during
contract performance and for as long afterwards as the contract requires.

(c) The Government has the right to inspect and test all services called for by the contract, to the
extent practicable at all times and places during the term of the contract. The Government shall
perform inspections and tests in a manner that will not unduly delay the work.

(d) If the Government performs inspections or tests on the premises of the Contractor or a
subcontractor, the Contractor shall furnish, and shall require subcontractors to furnish, at no
increase in contract price, all reasonable facilities and assistance for the safe and convenient
performance of these duties.

(e) If any of the services do not conform to contract requirements, the Government may require
the Contractor to perform the services again in conformity with contract requirements, at no
increase in contract amount. When the detects in services cannot be corrected by reperformancc,
the Government may (l) require the Contractor to take necessary action to ensure that future
performance conforms to contract requirements and (2) reduce the contract price to reflect the
reduced value of the services performed.

(f) If the Contractor fails lo promptly perform the services again or to take the necessary action
to ensure f\nure performance in conformity with contract requirements, the Government may (l}
by contract or otherwise, perform the services and charge to the Contractor any cost incurred by
the Government that is directly related to the performance of such service or (2) terminate the
contract for default.

E.2    CONTRACTOR QUALITY CONTROL PLAN

The contractor shall develop, maintain and submit, in accordance with Section L of the PWS, a
Quality Control Plan (QCP) delineating the contractor's quality control program/inspection
system to monitor and control their performance of services required in order to meet the
requirements of the PWS. The program/inspection system shall explain in detail how the
contractor shall sustain the quality of providing Comprehensive Detention Services.




                                              Page I of8
Contract Detention Services                           Solicitation ODT-12-R-0001, Aurora County


E.3     GOVERNMENT QUALITY ASSURANCE SURVEILLANCE PLAN

(a) The OFDT's Quality Assurance Surveillance Program (QAP) is based on the premise that the
contractor, and not OFDT, is responsible for management and quality control actions to meet the
terms of the contract. The QAP procedures recognize that the contractor is not a perfoct manager
and that unforeseen and uncontrollable problems do occur. Good management and use of an
adequate Quality Control Plan will allow the contractor to operate within acceptable quality
levels.

(b) ln accordance with FAR 52.246-4, Inspection of Services--Fixed-Price, each phase of the
services rendered under this contract is subject to OFDT inspection both during the contractor's
operations and after completion of the tasks. When the contractor is advised of any
unsatisfactory condition(s), the contractor shall submit a written report to the Contracting Officer
(CO) addressing corrective/preventive actions taken. The OFDT's QAP is not a substitute for
quality control by the contractor.

[c) The Contracting Officer's Representatives (CORJ may check the contractor's performance
and document any noncompliance, however, only the Contracting Officer may take formal action
for unsatisfactory performance.

(d) The OFDT may reduce the contractor's invoice or otherwise withhold payment for any
individual item of nonconformance observed as specified below in the Contractor's Failure to
Provide Services Clause. The Government may apply various inspection and extrapolation
techniques (i.e., 100 % surveillance, random sampling, planned sampling, unscheduled
inspections, etc.) to determine the quality of services and the total payment due.

E.4     CONTRACTOR'S FAILURE TO PERFORM REQUIRED SERVICES

The rights of the Government and remedies described in this section are in addition to all other
rights and remedies set forth in this solicitation. Specifically, the Government reserves its rights
under the Inspection of Services and Termination Clauses. Any reductions in the contractor's
invoice shall reflect the contract's reduced value resulting from the contractor's failure to perform
required services. The contractor shall not be relieved of full performance of the services
hereunder and may be terminated for default based upon inadequate performance of services,
even if a reduction was previously taken for any inadequate performance.

E.5    FACILITY REVIEW (YEARI,Y)

The facility will be reviewed at least once every twelve months in accordance with the terms of
the contract. Reviews will be done on more frequent basis if specified in the contract, or if a
faciiity perfbrmance is found to be substandard.

(a) Review Process - A facility review will consist of five phases: pre-review preparation, on-
site review, report production, review of conclusions, and follow-up review. lfthe facility has
programs that receive "Deficient" or "At-Risk" performance ratings the facility will undergo a
follow-up review phase. If all orthe facility's reviewed programs are judged to be "Acceptable'"



                                             Page2 of8
Cont-act Detention Services                            Solicitation ODT-12-R-0001, Aurora County


or better, the faeility review will be closed after the facility has completed any specified
corrective actions and action plans.

(b) Discovery of Deficiencies·· The review team will investigate and report on any significant
and relevant problems or areas needing improvement. Review team members will also examine
the status and results of corrective actions implemented by the facility after recent reviews to
determine whether the deficiencies have been remedied. A deficiency is defined as "a facility or
facility administration problem or weakness noted by the review team that needs to be
corrected." Jn its broadest sense, a deficiency includes any condition needing improvement. but
the term "deficiency" also can be used to describe:

- Deviations from policy or regulation
- Weaknesses in internal controls
- Lack of quality controls
- Failure to observe accepted standards of practice for a particular profession
- Lack of operating efficiency
- Failure to meet program objectives
- Nonconformance with a key standard within the Performance-Based Detention Standards

     (l) For each deficiency in a program area discovered during the on-site review, the Review
Team Coordinator will determine whether the deficiency is indicative ofa significant finding
(i.e., a glaring deficiency or pattern of deficiencies substantial enough to conclude that corrective
action is required). Jn evaluating the seriousness, or materiality, of each deficiency, the Review
Team Coordinator will consider the risk presented by the deficiency to the facility's ability to
efTectively conform to the Performance-Based Detention Standards.

    (2) If the Review Team Coordinator concludes that the deficiency is material enough to
warrant a significant finding. the review team will collect and organize evidence of the
deficiency in a manner that supports the significant finding and will investigate its causes and
effects for inclusion in the facility review report. Each significant finding presented in the report
will describe the deficient condition(s). provide one or more examples, explain why it is
deficient, detail its existing and potential effects, suggest its probable cause, and identify required
(binding) and recommended (non-binding) corrective action(s) to rectify the deficiency.

    (3) Deficiencies deemed by the Review Team Coordinator to be insufficiently material to
justify presentation, as one or more significant findings will be disclosed in a separate section of
the facility review report. This separate section will include non-binding recommendations for
corrective action that the contractor will be encouraged to implement. A contractor's failure to
implement a non-binding recommendation will not, by itself, cause the facility to receive a lower
performance rating during its next facility review. However, if the facility exhibits worsening
performance partly as a result of not implementing the recommended corrective action, it could
earn a lower performance rating during the next review.

(c) Lift,~Threatening Conditions and Public Safety Concerns Review team members will
alert the Review Team Coordinator to any facility conditions that might pose a threat to
detainees' lives or compromise facility security to a degree that the lives of facility staff or the



                                              Page J of8
Contract Detention Services                           Solicitation ODT-12-R-0001, Aurora County


public are endangered. The Review Team Coordinator, in turn, will investigate the condition
further with review team members. If the Review Team Coordinator confirms the condition's
severity, he or she will discuss it with the contractor as soon as possible, and will encourage the
contractor to correct the condition before the on-site inspection is completed.

(d) Fraud, Abuse, and Illegal Acts - The review team will inform the Review Team
Coordinator if it discovers any evidence of fraud, abuse, or illegal acts. The Review Team
Coordinator will inform the contractor of these discoveries and will include descriptions of the
offending activities in a special and prominent section of the facility review report.

(e) Hindered Reviews -- Facility programs that cannot be adequately reviewed due to a lack of
cooperation from facility staff, the staffs failure to adequately prepare for the on-site inspection,
or by interference with the review itself will receive an "At-Risk" performance rating for each
program that was inadequately evaluated. In these cases, the review team will attempt to
evaluate all programs to the extent possible despite the hindrances. The review team will
complete a review report that includes descriptions of the manner in which the review team was
prohibited from completing proper program evaluation.

(f) Cancellation of Reviews due to Unforeseen Circumstances Scheduled and confirmed
facility reviews that cannot be. conducted due to circumstances beyond the control of the facility
staff or the review team (e.g., inclement weather that precludes review team travel, a staff
medical emergency, etc.} will be rescheduled for the earliest possible date. The Review Team
Coordinator will inform the contractor of the dates for the rescheduled review within I 0 days of
the original review's postponement. A contractor can request a facility review postponement by
formally submitting this request to the Review Team Coordinator, along with an explanation of
the circumstances justifying the cancellation. Facility review postponements and rescheduling
will rarely occur. Each occurrence will be documented in the review file of the corresponding
facility; this file will include a signed formal letter explaining why the postponement was
needed.

(g) Performance Ratings - During a facility review, performance ratings will be assigned to the
facility for each of the nine programs identified by the Performance-Based Detention Standards.
The review team will use the fbllowing individual program performance ratings to assign an
overall performance rating to the facility:

    Excellent: The program conforms to the Perfonnance-Bascd Detention Standards in an
exceptional manner and conformance is maintained with exceptional internal controls. Policies
and proced\lfes for achieving the program standards are documented and adequate for the
mission of the facility; the policies and procedures are communicated to staff; the policies and
procedures are fully implemented; and the desired outcome is achieved. The level of
performance in the aggregate exceeds the minimum performance standard by substantial margin:
deficiencies are nonexistent or extremely minor.

   Good: The program conforms to the Performance-Based Detention Standards in an
acceptable manner. Internal controls limit procedural deficiencies. The facility more than
accomplishes the requirements of program standards. The level of performance in the aggregate



                                              Page 4 of8
Contract Detention Services                         Solicitation ODT-12·R-0001, Aurora County


meets the performance standards: deficiencies are minor and offset by outstanding elements of
performance within the review guideline.

    Acceptable: The program is meeting the requirements of the Performance-Based Detention
Standards. There are no breakdowns that would keep the program from continuing to
accomplish the mission of the facility. Level of performance in the aggregate meets the
performance standards; deficiencies are minor and there are no outstanding elements of
performance present within the review guideline.

    Deficient: The program is unable to meet the requirements of one or more of the
Performance-Based Detention Standards. Internal controls are weak, resulting in serious
deficiencies in one or more areas. The level of performance in the aggregate fails to meet the
performance standard: deficiencies are pervasive.

    At-Risk: Operation of the program is impaired to the point that the facility is unable to
accomplish its mission. The program is unable to meet the requirements of the Performance-
Bascd Detention Standards and is unlikely to meet those requirements in the foreseeable future
without substantial corrective action. The level of performance in the aggregate foils to meet the
performance standards: deficiencies require immediate corrective actions.

(h) Review Conclusions:

    ( 1) Review of Initial Review Report - The Review Board will examine the initial facility
review report and the recommendations produced by the review team, and will furnish the
Review Team Coordinator with any changes within IO calendar days after receiving the report.
Review team members will be consulted to clarify any ratings that appear inconsistent with the
report narrative.

    (2) Transmittal of Report to Contractor- The Review Team Coordinator will make the
stipulated report changes within I 0 days after receiving comm ems from the Review Board, and
will transmit the updated report to the Review Board, Contracting Officer and contractor. If no
corrective actions are required, the contractor will contact the Review Team Coordinator within
30 days to acknowledge receipt of the report, and at this time may comment on the contents of
the report or the overall rating received. If corrective actions are required, the contractor will
declare either agreement or disagreement with the binding recommendations in the report. If the
contractor is in agreement with the findings, he/she will report back to the Review Team
Coordinator on the steps taken to comply with the binding recommendations within 30 days of
receiving the facility review report. For each action that the contractor does not expect to
complete within 30 days, a written action plan identifying target dates for completing each major
step will be developed and included in the report. The Review Team Coordinator will review the
contractor administrator's response to ensure that it is complete and that all required corrective
actions have been taken, or that an action plan has been developed to remedy significant findings
within 90 days of the facility review report's issue. The facility Review Team Coordinator will
forward all appropriate facility review documentation to the Contracting Officer, as necessary.




                                            Page 5 of8
Contract Detention Services                          Solicitation ODT-12-R-0001, Aurora County


    (3) Appeals of Review Findings- lfthe contractor disagrees with any finding, binding
recommendation, or performance rating, he or she will submit a formal written appeal to the
Review Board within 30 days of receiving the facility review report. In this appeal, the
contractor will explain why a rating or finding is unjustified, or why a required action cannot or
will not be taken. In the latter case. the contractor will suggest alternative methods of correcting
the deficiency or of improving the program. The Review Board will evaluate the appeal and, if'
necessary, will discuss its merits with the review team. Within 30 days of receiving the appeal,
the Review Board will decide whether to accept or deny the appeal and will send formal written
notification of this decision through the Contracting Officer to the contractor and review team. lf
an appeal is accepted, the Review Team Coordinator will amend the facility review report to
reflect approved changes. After decisions have been reached on any appeals, the Review Team
Coordinator will distribute copies of the final version of the facility review report to all involved
parties. The contractor will implement corrective actions and develop action plans for corrections
that cannot be completed within 30 days. Corrective actions described by action plans will be
completed within 90 days of the facility review report's issue.

(i) Follow-up Review

    (I) Communication of Corrective Actions Needed- For each action that cannot be
completed within 30 days, the contractor will develop a written action plan identifying target
dates for completing each major step. A II actions will be completed no more than 90 days after
the issue of the final review report. The contractor will send the action plans to the Review
Team Coordinator and Contracting Officer within 30 days of the final facility review report's
issue. The Review Team Coordinator will review the action plans and will determine whether
they will adequately address the underlying deficiencies.

     (2) Review of Completed Corrective Actions -The contractor will implement all corrective
actions specified in the final team report and will formally document the actions taken, sign this
document, and submit it to the Review Team Coordinator or other designated monitor. After
receiving documentation of completed corrective actions and action plans from the contractor,
the review team will determine whether to conduct one or more follow-up reviews to verify
firsthand that the deficiencies have been remedied. Follow-up inspections will be conducted
within 30 days of receipt of documentation from the contractor. This inspection will focus only
on the program(s) affected by the corrective actions. The Review Team Coordinator will verify
that the documentation provided by the contractor is accurate and that the corrective actions
taken do not reduce facility performance in other areas below an "Acceptable" level. The
Review Team Coordinator will hold a closeout meeting with the contractor at the end of the
follow-up inspection to discuss its preliminary conclusions.

    (3) Follow-Up Review Report- No later than 14 days after the end of the follow-up
inspection, the Review Team Coordinator or monitor will prepare a formal written report
presenting the results of the follow-up review, and will submit this report to the contractor and
Review !3oard. lfno on-site review is done, the report will be completed within 30 days of
receipt of documentation from the contractor. This report will indicate whether the corrective
actions sufficiently improve the affected facility programs to an "Acceptable" performance level
or better. If the Review Team Coordinator or monitor deems that facility changes are adequate,



                                             Page6of8
 Contract Detention Services                          Solicitation ODT-12··R-0001, Aurora County


 the follow-up review and facility review will be closed, and the Contracting Otlicer and the
 contractor will be notified of the closure. None of the performance ratings for facility programs
 will be altered as a result of the follow-up review, no matter how well the facility addresses its
 deficiencies, and the next facility program reviews will be scheduled according to the procedures
 described previously.

      (4) Appeals ofl<'ollow-Up Conclusions If the Review Team Coordinator or monitor
 concludes that the corrective actions taken by the facility are inadequate to bring the reviewed
 facility programs to an ''Acceptable" performance level or better, the contractor will be given l 0
 days to appeal this conclusion. To lodge an appeal, the contractor will formally submit a written
 letter detailing any flaws in the follow-up analysis and explaining why the facility's
 improvements meet the corrective actions prescribed. The Review Board will weigh the appeal
 and issue a decision no later than l 0 days after receiving it. The follow-up review report will be
 amended to reflect the Review Board's decision, if the Review Board agrees with the
 contractor's argument. The follow-up review and facility review will be closed and the
 Contracting Officer and the contractor will be notified of the closure. The next facility program
 reviews will be scheduled.

      (5) Filing and Retention of Review Report- When a facility review is closed, all reports
 completed as part of the facility review-·-including completed and closed follow-up review
 reports··-will be included in the facility review file. An inventory of reports other background
 information regarding the facility's performance that were collected from other agencies during
 the pre-inspection preparation phase will also be kept. The government will retain these support
 documents and all working documents generated during a facility review in accordance with
 requirements in the FAR Only one review file and set of support documents will be retained for
 each facility. After the retention period has elapsed, the government will archive the working
 documents in accordance with government regulations.

 E.6    INSPECTION BY REGULATORY AGENCIES

  Work described within the contract is subject to inspection by other regulatory agencies. The
  Gontractor shall respond to all requests for information and inspection or review findings by
. regulatory agencies.

 E,7    PERFORMANCE EVALUATION MEETINGS

The contractor's representatives shall meet with the USMS COR and the CO 011 a regular basis as
determined necessary by the CO. These meetings will provide a management level review and
assessment of contractor performance, a discussion and resolution of problems, and, if
applicable, a draft of the contractor's proposed invoice. A mutual effort will be made to resolve
all problems identified. The contractor is responsible for the preparation of the meeting minutes.
The contractor's representative shall sign the written meeting minutes and OFDT's or USMS
representative.




                                              Pagc7of8
Contract Detention Services                        Solicitation ODT-12-R-0001, Aurora County



E.8!NSPECTION AND RECEIVING REPORT

(a) The contractor shall prepare an original invoice plus two copies. (See Section G for invoice
preparation.) The Original Invoice shall be furnished to the USMS COR. An additional copy of
the invoice, clearly marked as an Information Copy, shall be submitted to the CO to increase
efficiency in the certification process.

(b) Cpon receipt ofa proper invoice, the CSMS COR will certify that the services were
satisfactorily performed and forward to the CO for coordination.




                                           Page & of8
Contract Detention Services                           Solicitation ODT-12-R-0001, Aurora County



                                          SECTION F

                             DELIVERIES OR PERFOR'\1ANCE

F.l    52.252-2 CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

This contract incorporates one or more clauses by reference, with the same force and effect as if
they were given in full text. Upon request, the Contracting Officer will make their full text
available. Also, the full text of a clause may be accessed electronically at this/these address:
W\VW.arnet.gov

I.     FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSES
       NUMBER DA TE TITLE

       52.242-15              AUG 1989        Stop-Work Order
       52.242-17              APR 1984        Government Delay of Work

F.2    PERFORMANCE

(a) The contractor must be determined by the USMS and OFDT to be in compliance with
contract requirements and capable of assuming full responsibility for performance no later than
May l, 2012.

This may occur earlier at the request of the contractor, but only if the OFDT determines the
contractor is capable of accepting detainees. The contractor's ability to perform in accordance
with the terms of the contract will be assessed by the OFDT prior to issuance of the Notice to
Proceed (NTP). The OFDT will perform numerous assessments to ensure contract compliance
prior to issuance of the NTP. In order to receive NTP the determination of contractor
compliance with contract requirements applicable to issuance of the NTP are at the discretion of
the CO. OFDT reserves its rights under the contract should the contractor fail to comply with the
requirements necessary for issuance ofthc NTP.

(b) The anticipated period of performance:

Base Period:   May 1, 2012 to September 30, 2014
Option I:      October I, 2014 to September 30, 2016
Option 2:      October I, 2016 to September 30, 20 I 8
Option 3:      October I, 2018 to September 30, 2020
Option 4:      October I, 2020 to September 30, 2022




                                             Page 1 of I
Contract Detention Services                            Solicitation ODT-12-R-0001, Aurora County



                                            SECTION G

                           CONTRACT ADMINISTRATION DATA

G.l    CONTRACTING OFFICER

       Deborah M. Johnson
       4601 "!. Fairfax Drive
       Suite 910
       Arlington, VA 22203
       Fax: 202-353-4611

The Contracting Ofilcer is responsible for directing or negotiating any changes in terms, or
amounts cited in the contract. Only the Contracting Officer has the authority to:

       increase or decrease the contract amount;
       direct or negotiate and changes;
       modify or extend the period of performance;
•      authorize payment under this contract;
•      otherwise modify any terms or conditions of this contract.

G.2    CONTRACTING OFFICER'S REPRESENTATIVE (COR)
       (JAR 2801.70)

       (a) L:pon award of the contract, a United States Marshal Service COR will be appointed.
       Written nofication will be provided to the awarded contractor.

       (b) The COR is responsible, as applicable, for: receiving all deliverables, inspecting and
       accepting the supplies or services provided hereunder in accordance v.ith the terms and
       conditions of this contract; providing direction to the contractor which clarifies the contract
       effort, fills in details or otherwise serves to accomplish the contractual Scope of Work;
       evaluating performance; and certifying all invoices/vouchers for acceptance of the supplies
       or services furnished for payment, technical discussions it is desirable to alter/change
       contractual obligations or the Scope of Work, the Contracting Ofilcer shall issue such
       changes.

       (c) The COTR does not have the authority to alter the contractor's obligations under the
       contract, and/or modify any of the expressed terms, conditions, specifications, or cost of the
       agreement.




                                              Page I of2
Contract Detention Services                           Solicitation ODT-12-R-0001, Aurora County

G.3    INVOICE PREPARATION AND SUBMISSION

 In consideration for the contractor's satisfactory perfonnancc of services called for under this
contract. monthly payments shall be made to the contractor at the rates identified in Section B. An
appropriate invoice to be submitted to the COTR at the address listed above must include:

•      Name and address of the Contractor;
•      Invoice date and number;
•      Contract number, contract line item number;
•      Description, quantity, unit of measure, unit priee and extended price of the services
       provided;
•      Tenns of any discount for prompt payment offered;
•      Name and address of official to whom payment is to be sent;
       Name, title, and phone number of person to notify in event of defective invoice; and
       Taxpayer Identification Number; and
       Electronic funds transfer banking infonnation in accordance with FAR 52.232-33, Payment
       by Electronic Funds Transfer-Central Contractor Registration.

G.4    BILLING PROCEDURE

 (a) The Government will make payments to the Contractor on a monthly basis, promptly after
receipt of an appropriate invoice.

(b) The Contractor shall provide a remittance address below:

       United States Marshal Service
       3 16 North 26th Street
       Room 5018
       Billings, Montana 59101




                                             Page 2 of2
Contract Detention Services                                    Contract ODT-7-C-0001, Montana


                                           SECTIONH

SPECIAL CONTRACT REQUIREMENTS

H.1     CHANGE IN KEY PERSONNEL

Following contract award, any change in key personnel listed in Section C during contract
performance, is suhject to the review and approval of the CO.

H.2    POST-A WARD PERFORMANCE CONFERENCE

A post-award performance conference may be held prior to issuance of the "lotice to Proceed.
The purpose of the post-award performance conference is to: discuss and develop a mutual
rmderstanding concerning scheduling and administering the vwrk; introduce USMS and OFDT
and contractor staff; and resolve as many potential problems as possible before performance.
Contractor participation in the post-award performance conference will be required. The
Contract Manager, and other contractor personnel as identified by the Contracting Officer, will
be required to attend the post-award performance conference.

H.3    INSURANCE REQUIREMENTS

Coverage shall be at least to the following minimum limits. If the contractor has or obtains
primary and umbrella excess policies, there shall be no gap between them.

Workers' Compensation Insurance in an amount required by the law of the state in which the
institution is located for all employees of the contractor;

General Liability Insurance in an amount not less than two million dollars ($2,000,000) for each
occurrence with an aggregate of at least five million dollars ($5,000,000). Stand-alone coverage
for this project is desired. However, if the commercial general liability format is used, the
aggregate limits are to apply per location and per project.

Coverage shall also include medical and professional liability for nurses, doctors, attorneys,
counselors, psychologists and/or social workers.

Coverage to include unlimited defense coverage in addition to limits ofliability;

Automobile and other vehicle liability insurance in an amount not less than $2,000,000 per
occurrence, insurance is to be provided under a business auto form; Contractor must provide
Proof prior to performance date that all required insurance has been obtained. Proof of the
renewal will be required on the anniversary date of the policy.


                                             Page I of I
Contract Detention Servtces                           Solicitation ODT-12-R-0001, Aurora County


                                        SECTIO'.'I I
                                    CONTRACT CLAUSES

1.1    52.252-2 CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

This contract incorporates one or more clauses by reference, with the same force and effect as if
they were given in full text. Upon request, the Contracting Officer will make their full text
available. Also, the full text of a clause may be accessed electronically at this/these address( es):
"lvww.arnet.gov

L FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER I) CLAUSES

NUMBER                 DATE                   TITLE

52.202-1               JUL 2004    DEFINITIONS
52.203-3               APR 1984    GRA. TUITIES
52.203-5               APR 1984    COVENANT AGAINST CONTINGENT FEES
52.203-6               SEP 2006    RESTRICTIONS ON SUBCONTRACTOR SALES TO
                       THE                      GOVERNMENT
52.203-7               JUL 1995    ANTI-KICKBACK PROCEDURES
52.203-8               JAN 1997    CANCELLATION, RESCISSION, AND RECOVERY OF
                                   FUNDS FOR ILLEGAL OR IMPROPER ACTIVITY
52.203-10              JAN 1997    PRICE OR FEE ADJUST:V1ENT FOR ILLEGAL OR
                                           IMPROPER ACTIVITY
52.203-12              SEP 2005    LIMITATIO"\I ON PAYMENTS TO INFLUE"\ICE
                                   CERTAIN FEDERAL TRANSACTIONS
52.204-2                     AUG I996     SECURITY REQUIREMENTS
52.204-4               AUG 2000    PRINTED OR COPIED DOUBLED-SIDED ON
                                   RECYCLED PAPER
52.204-6                     OCT 2003     DAT A UNIVERSAL NUMBERING SYSTEM
52.204-7               JUL 2006    CENTRAL CONTRACTOR REGISTRATION
52.209-6               SEP 2006    PROTECTING THE GOVERNMENT'S INTEREST
                       WHEN
                                   SUBCONTRACTING WITH CONTRACTORS
                                   DEBARRED, SUSPENDED, OR PROPOSED FOR
                                   DEBARMENT
52.21                  JUN 1999   AUDIT AND RECORDS"~NEGOTIA TION
52.215-8               OCT 1997    ORDER OF PRECEDENCE--UNIFORM CONTRACT
                                   FORMAT
52.215-IO              OCT 1997    PRICE REDUCTION FOR DEFECTIVE COST OR
                                   PRICING DATA
52.21 12               OCT 1997    SUBCONTRACTOR COST OR PRICING DAT A
52.215-15              OCT2004     PENSION ADJUSTMENTS AND ASSET REVERSIONS
52.215-I8              JUL 2005   REVERSION OR ADJCSTMENT OF PLANS FOR
                                   POST RETIREMENT BENEFITS (PRB) OTHER THAN
                                  PE".\!SIONS

                                            Page 1 of 4
Contract Detention Services                 Solicitation ODT-12-R-0001, Aurora County


52.215-21           OCT 1997   REQUIREMENTS FOR COST OR PRICING DA TA OR
                               INFORMATION OTHER THAN COST OR PRICING
                               DAT A--MODIFICA T!ONS
52.217-2            OCT 1997   CANCELLATION UNDER MULTIYEAR CONTRACTS
52.219-8             MAY 2004  UTILIZATION OF SMALL BUSI"JESS CONCERNS
52.219-9            SEP 2006   SMALL BUSI"JESS SCBCONTRACTING PLAN
52.219-16           JAN 1999   LJQCIDATED DAMAGES--SUBCONTRACTING PLAN
52.222-1            FEB 1997   NOTICE TO THE GOVERNMENT OF LABOR
                    DISPUTES
52.222-3                    JUNE 2003 CONVICT LABOR
52.222-4            JUL 2005      CONTRACT WORK HOURS AND SAFETY
                                  STANDARDS ACT--OVERTIME COMPENSATION
52.222-21           FEB 1999      PROHIBITIOJ\ OF SEGREGATED FACILITIES
52.222-26           MAR 2007      EQUAL OPPORTUNITY
52.222-35           SEP 2006      EQUAL OPPORTUNITY FOR SPECIAL DISABLED
                                  VETERANS, VETERANS OF THE VIETNAM ERA,
                                        AND OTHER ELIGIBLE VETERANS
52.222-36           JU!\; 1998    AFFIRMATIVE ACTION FOR WORKERS WITH
                                  DISABILITIES
52.222-37           SEP 2006      EMPLOYMENT REPORTS ON SPECIAL DISABLED
                                  VETERANS, VETERANS OF THE VIETNAM ERA,
                                  AND
                                   OTHER ELIGIBLE VETERANS
52.222-41           JUL2005       SERVICE CONTRACT ACT OF 1965, AS AMENDED
52.222-43           NOV 2006      FAIR LABOR STANDARDS ACT AND SERVICE
                                  CONTRACT ACT--PRICE ADJUSTMENT (MULTIPLE
                                  YEAR AND OPTIOJ\; CONTRACTS)
52.222-44           FEB 2002      FAIR LABOR STANDARDS ACT AND SERVICE
                                  CONTRACT ACT -- PRICE ADJUSTMENT
52.223-3                    JAN 1997    HAZARDOUS MATERIAL IDEJ\;TIFICATION
                    AND                            MATERIAL SAFETY DAT A
52.223-6            MAY 2001      DRUG-FREE WORKPLACE
52.223-12           MAY 1995      REFRIGERATION EQUIPMENT AND AIR
                                  CONDITIO"!ERS
52.223-14           AUG 2003      TOXIC CHEMICAL RELEASE REPORTING
52.224-1            APR 1984      PRIVACY ACT NOTIFICATION
52.224-2            APR 1984      PRIVACY ACT
52.225-1 l          NOV 2006      BUY AMERICAN ACT-CONSTRUCTION MATERIALS
                                        UNDER TRADE AGREEMENTS
52.227-1            JUL 1995      AUTHORIZATION AND CONSENT
52.227-2            AUG 1996      NOTICE AND ASSISTANCE REGARDING PA TENT
                                  AND COPYRIGHT INFRINGEMENT
52.229-3            APR 2003      FEDERAL, STATE, AND LOCAL TAXES
52.246-4            AUG 1996      INSPECTION OF SERVICES -- FIXED-PRICE
52.232-1            APR 1984      PAYMENTS
52.232-8 .          FEB 2002      DISCOUNTS FOR PROMPT PAYMENT

                                   Page 2 of 4
Contract Detention Services                          Solicitation ODT-12-R-0001, Aurora County


52.232-9               APR 1984       LIMITATION ON \V1THHOLDING OF PAYMENTS
52.232-11              APR 1984       EXTRAS
52.232-17              JUN 1996       INTEREST
52.232-18              APR 1984       AVAILABILITY OF FUNDS
52.232-23              JAJ\ 1986      ASSIGNMENT OF CLAIMS
52.232-25              OCT 2003       PROMPT PAYMENT
52.232-33              OCT 2003       PAYMENT BY ELECTRONIC FUNDS TR.A.NS FER
                                      CENTRAL CONTR.AC'fOR REGISTRATION
52.233-1               JUL 2002       DISPUTES Alternate I (DEC 1991)
52.233-3               AUG 1996       PROTEST AFTER A WARD
52.233-4               OCT2004        APPLICABLE LAW FOR BREACH OF CONTRACT
                                      CLAIM
52.237-3               JAN 1991       CONTINUITY OF SER VICES
52.237-7                     JAN 1997    INDE~INIFICATION AND MEDICAL
                       LIABILITY
                                   INSUR.Al\ CE
52.242-13              JUL 1995    BANKRUPTCY
52.243-1               AUG 1987    CHANGES - FIXED-PRICE Alternate I (APR 1984)
52.244-6               MAR2007     SUBCONTR.ACTS FOR COMMERCIAL ITEMS
52.246-25              FEB 1997    LIMITATION OF LIABIUTY - SERVICES
52.248-1               FEB 2000    VALUE ENGINEERING
52.249-2               MAY2004     TERMINATION FOR CONVENIENCE OF THE
                                   GOVERNMENT (FIXED-PRICE)
52.249-8               APR 1984    DEFAULT (FIXED-PRICE SCPPLY AND SERVICE)
52.253-1                JAN 1991   COMPUTER     GENER.A.TED FORMS

I.2    52.204-l APPROVAL OF CONTRACT (DEC 1989)

This contract is subject to the written approval of the Department of Justice, OFDT and shall not
be binding until so approved.

1.3    52.215-19 NOTIFICATION OF OWNERSHIP CHANGES (OCT 1997)

The Contractor shall make the following notifications in writing:

(I} When the Contractor becomes aware that a change in its ownership has occurred, or is certain
to occur, that could result in changes in the valuation of its capitalized assets in the accounting
records, the Contractor shall notify the Administrative Contracting Officer (ACO) within 30
days.

(2) The Contractor shall also notify the ACO within 30 days whenever changes to asset
valuations or any other cost changes have occurred or are certain to occur as a result of a change
in ownership.

(b) The Contractor shall --



                                           Page 3 of 4
Contract Detention Services                           Solicitation ODT-12-R-0001, Aurora County


(1) Maintain current, accurate, and complete inventory records of assets and their costs;
(2) Provide the ACO or designated representative ready access to the records upon request;
(3) Ensure that all individual and grouped assets, their capitalized values, accumulated
depreciation or amortization, and remaining useful lives are identified accurately before and after
each of the Contractor's ownership changes; and
(4) Retain and continue to maintain depreciation and amortization schedules based on the asset
records maintained before each Contractor ownership change.

(c) The Contractor shall include the substance of this clause in all subcontracts under this
contract that meet the applicability requirement of FAR 15.408(k).

J.4     52.217-8 OPTION TO EXTEND SERVICES (l\OV 1999)

The Government may require continued performance of any services within the lirriits and at the
rates specified in the contract. These rates may be adjusted only as a result of revisions to
prevailing labor rates provided by the Secretary of Labor. The option provision may be exercised
more than once, but the total extension of performance hereunder shall not exceed 6 months.

The Contracting Ofiicer may exercise the option by written notice to the Contractor within the
current performance period.


l.5    52.217-9 OPTIOJ\ TO EXTEND THE TERM OF THE CONTRACT (MAR 2000)

(a) The Government may extend the term of this contract by written notice to the Contractor
within 60 days; provided that the Government gives the Contractor a preliminary written notice
of its intent to extend at least 60 days before the contract expires. The preliminary notice does
not commit the Government to an extension.

(b) If the Government exercises this option, the extended contract shall be considered to include
this option clause.

(c) The total duration of this contract, including the exercise of any options under this clause,
shall not exceed 20 years.


I.6    52,252-6 AUTHORIZED DEVIATIONS IN CLAUSES (Apr 1984)

(a) The use in this solicitation or contract of any Federal Acquisition Regulation (48 CFR
Chapter l) clausewith an authorized deviation is indicated by the addition of"(DEVIATION)"
after the date of the clause.

(b) The use in this solicitation or contract of any Department of Justice clause with an authorized
deviation is indicated by the addition of "(DEVIATION)" after the name of the regulation.




                                             Page 4 of 4
Contract Detention Services                           Solicitation ODT-12-R-0001, Aurora County

                  PART IV - REPRESENTATIONS AND INSTRUCTIONS

                              SECTIONK
      REPRESENTATIONS, CERTIFICATIONS, AND OTHER STATEMENTS OF
                              OFFERORS


K.1     52.252-1 SOLICITATION PROVISIONS INCORPORATED BY REFERENCE
                 (FEB 1998)

This solicitation incorporates one or more solicitation provisions by reference, with the same
force and effect as if they were given in full text. Upon request, the Contracting Officer will
make their full text available. The offeror is cautioned that the listed provisions may include
blocks that must be completed by the offeror and submitted with its quotation or offer. In lieu of
submitting the full text of those provisions, the offeror may identify the provision by paragraph
identifier and provide the appropriate information with its quotation or offer. Also, the full text
of a solicitation provision may be accessed electronieally at this/these address (es):


www.arnet.gov/FAR_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
[Insert one or more Internet addresses]

K.2     52.203-2 CERTIFICATE OF INDEPENDENT PRICE DETERMINATION
                 (APR 1985)

(a) The offeror certifies that-

(I) The prices in this offer have been arrived at independently, without, for the purpose of
restricting competition, any consultation, communication, or agreement with any other offeror or
competitor relating to (i) those prices, (ii) the intention to submit an offer, or (iii) the methods or
factors used to calculate the prices offered;
(2) The prices in this offer have not been and will not be knowingly disclosed by the offeror,
directly or indirectly, to any other offeror or competitor before bid opening (in the case of a
sealed bid solicitation) or contract award (in the case of a negotiated solicitation) unless
otherwise required by law; and
(3) No attempt has been made or will be made by the offeror lo induce any other concern to
submit or not to submit an offer for the purpose of restricting competition.

(h) Each signature on the offer is considered to be a certification by the signatory that the
signatory--

(I) Is the person in the offeror's organization responsible for determining the prices being offered
in this bid or proposal, and that the signatory has not participated and will not participate in any
action contrary to subparagraphs (a)(I) through (a)(3) of this provision; or
                                              Page 1 of9
Contract Detention Services                           Solicitation ODT-12-R-0001, Aurora County

(2) (i) Has been authorized, in writing, to act as agent for the following principals in certifying
that those principals have not participated, and will not participate in any action contrary to
Subparagraphs (a) (1) through (a)(3) of this provision
 Matt DenAdel, Vice President_- Pricing

[Insert full name of person(s) in the offeror's organization responsible for determining the prices
offered in this bid or proposal, and the title of his or her position in the offeror's organization];
(ii) As an authorized agent, does certify that the principals named in subdivision (b) (2) (i) of this
provision have not participated, and will not participate, in any action contrary to subparagraphs
(a)(l) through (a)(3) of this provision; and (iii) As an agent, has not personally participated, and
will not participate, in any action contrary to subparagraphs (a)(l) through (a)(3) of this
prov1s1on.

 (c) If the offeror deletes or modifies subparagraph (a)(2) of this provision, the offeror must
furnish with its offer a signed statement setting forth in detail the circumstances of the disclosure.

K.3    52.203-11 CERTIFICATION AND DISCLOSURE REGARDING PAYMENTS TO
       INFLUENCE CERTAIN FEDERAL TRANSACTIONS (SEP 2005)

(a) The definitions and prohibitions contained in the clause, at FAR 52.203-.12, Limitation on
Payments to Influence Certain Federal Transactions, included in this solicitation, are hereby
incorporated by reference in paragraph (b) of this certification.

(b) The offeror, by signing its offer, hereby certifies to the best of his or her knowledge and
belief that on or after December 23, 1989 --

(1) No Federal appropriated funds have been paid or will be paid to any person for influencing or
attempting to influence an officer or employee of any agency, a Member of Congress, an officer
or employee of Congress, or an employee of a Member of Congress on his or her behalf in
connection with the awarding of this contract;
(2) If any funds other than Federal appropriated funds (including profit or fee received under a
covered Federal transaction) have been paid, or will be paid, to any person for influencing or
attempting to influence an officer or employee of any agency, a Member of Congress, an officer
or employee of Congress, or an employee of a Member of Congress on his or her behalf in
connection with this solicitation, the offeror shall complete and submit, with its offer, OMB
standard form LLL, Disclosure of Lobbying Activities, to the Contracting Officer; and
(3) He or she will include the language of this certification in all subcontract awards at any tier
and require that all recipients of subcontract awards in excess of$100,000 shall certify and
disclose accordingly.

(c) Submission of this certification and disclosure is a prerequisite for making or entering into
this contract imposed by section 1352, title 31, United States Code. Any person who makes
expenditure prohibited under this provision or who fails to file or amend the disclosure form to

                                             Page 2 of9
Contract Detention Services                            Solicitation ODT-12-R-0001, Aurora County

be filed or amended by this provision, shall be subject to a civil penalty of not less than $10,000,
and not more than $100,000, for each such failure.

KA      52.204-5 WOMEN-0\\'NED BUSINESS (OTHER THAN SMALL BUSINESS)
        (MAY1999)

(a) Definition. "Women-owned business concern", as used in this provision, means a concern
that is at least 51 percent owned by one or more women; or in the case of any publicly owned
business, at least 51 percent of its stock is owned by one or more women; and whose
management and daily business operations are controlled by one or more women.
(b) Representation. [Complete only if the offeror is a women-owned business concern and has
not represented itself as a small business concern in paragraph (b)(1) of FAR 52.219-1, Small
Business Program Representations, of this solicitation.] The offeror represents that it LJ is a
women-owned business concern.

K.5     52.209-5 CERTIFICATION REGARDING DEBARMENT, SUSPENSION,
        PROPOSED DEBARMENT, AND OTHER RESPONSIBILITY :\IATTERS (DEC
        2001)

(a)(!) The Offeror certifies, to the best of its knowledge and belief, that--
(i) The Offeror and/or any of its Principals--
(A) Are LJ are not L19 presently debarred, suspended, proposed for debarment, or declared
ineligible for the award of contracts by any Federal agency;
(B) Have LJ have not Qg, within a three-year period preceding this offer, been convicted of or
had a civil judgment rendered against them for: commission of fraud or a criminal offense in
connection with obtaining, attempting to obtain, or performing a public
(Federal, state, or local) contract or subcontract; violation of Federal or state antitrust statutes
relating to the submission of offers; or commission of embezzlement, theft, forgery, bribery,
falsification or destruction of records, making false statements, tax evasion, or receiving stolen
property; and
(C) Are [_J Are not llSJ presently indicted for, or otherwise criminally or civilly charged by a
governmental entity with, commission of any of the offenses enumerated in paragraph
(a)(l)(i)(B) Of this provision.
(ii) The Offeror has [_J has not Qg, within a three-year period preceding this offer, had one or
more contracts terminated for default by any Federal agency.
(2) "Principals," for the purposes of this certification, means officers; directors; o·wners; partners;
and, persons having primary management or supervisory responsibilities within a business entity
(e.g., general manager; plant manager; head of a subsidiary, division, or business segment, and
similar positions).




                                              Page 3 of9
Contract Detention Services                          Solicitation ODT-12-R-0001, Aurora County


THIS CERTIFICATION CONCERNS A MATTER \\'1THIN THE JURISDICTION OF
AN AGENCY OF THE UNITED ST ATES AND THE MAKING OF A FALSE,
FICTITIOUS, OR FRAUDULENT CERTIFICATION l\.lAY RENDER THE MAKER
SUBJECT TO PROSECUTION UNDER SECTION 1001, TITLE 18, And UNITED
STATES CODE.

(b) The Offeror shall provide immediate written notice to the Contracting Officer if, at any time
prior to contract award, the Offeror learns that its certification was erroneous when submitted or
has become erroneous by reason of changed circumstances.
(c) A certification that any of the items in paragraph (a) of this provision exists will not
necessarily result in withholding of an award under this solicitation. However, the certification
will be considered in connection with a determination of the Offeror's responsibility. Failure of
the Offeror to furnish a certification or provide such additional information as requested by the
Contracting Officer may render the Offeror non-responsible.
(d) Nothing contained in the foregoing shall be construed to require establishment of a system of
records in order to render, in good faith, the certification required by paragraph (a) of this
provision. The knowledge and information of an Offeror is not required to exceed that which is
normally possessed by a prudent person in the ordinary course of business dealings.
(e) The certification in paragraph (a) of this provision is a material representation of fact upon
which reliance was placed when making award. If it is later determined that the Offeror
knowingly rendered an erroneous certification, in addition to other remedies available to the
Government, the Contracting Officer may terminate the contract resulting from this solicitation
for default.

K.6     52.219-1 Sl\fALL BUSINESS PROGRAM REPRESENTATIONS (MAY 2004)

(a)
(1) The North American Industry Classification System (NAICS) code for this acquisition is
       561210                           [insert NAICS code].
(2) The small business size standard is $32.SM [insert size standard].

(3) The small business size standard for a concern which submits an offer in its own name, other
than on a construction or service contract, but which proposes to furnish a product which it did
not itself manufacture, is 500 employees.

(b) Representations.
(1) The offeror represents as part of its offer that it * is, x is not a small business concern.
(2) [Complete only if the offeror represented itself as a small business concern in paragraph
(b)(l) of this provision.] The offeror represents, for general statistical purposes, that it* is,* is
not, a small disadvantaged business concern as defined in 13 CPR 124.1002.
3) [Complete only if the offeror represented itself as a small business concern in paragraph (b )(I)
of this provision.] The offeror represents as part of its offer that it* is,* is not a women-owned
small business concern.
                                             Page 4 of9
Contract Detention Services                           Solicitation ODT-12-R-0001, Aurora County

4) [Complete only if the offeror represented itself as a small business concern in paragraph (b)(l)
of this provision.] The offerer represents as part of its offer that it * is, * is not a veteran-owned
small business concern.
(5) [Complete only if the offeror represented itself as a veteran-owned small business concern in
paragraph (b)(4) of this provision.) The offeror represents as part of its offer that is* is, *is not a
service-disabled veteran-owned small business concern.
(6) [Complete only if the offerer represented itself as a small business concern in paragraph
(b)(I) of this provision.] The offeror represents, as part of its offer, that -
(i) It * is, * is not a HUBZone small business concern listed, on the date of this representation, on
the List of Qualified HUBZone Small Business Concerns maintained by the Small Business
Administration, and no material change in ownership and control, principal office, or HUBZone
employee percentage has occurred since it was certified by the Small Business Administration in
accordance with 13 CFR part 126; and
(ii) It * is, * is not a joint venture that complies with the requirements of 13 CFR part 126, and
the representation in paragraph (b) (6) (i) of this provision is accurate of the HUB Zone small
business concern or concerns that are participating in the joint venture. [The offeror shall enter
the name or names of the H UBZone small business concern or concerns that are participating in
the joint venture:                     Each HUBZone small business concern participating in the
joint venture shall submit a separate signed copy of the HUBZone representation.
(c) Definitions. As used in this provision-
"Service-disabled veteran-owned small business concern"-
(!) Means a smal I business concern-
(i) Not less than 51 percent of which is owned by one or more service-disabled veterans or, in the
case of any publicly owned business, not less than 51 percent of thc stock of which is owned by
one or more service-disabled veterans; and
(ii) The management and daily business operations of which are controlled by one or more
service-disabled veterans or, in the case of a service-disabled veteran with permanent and severe
disability, the spouse or permanent care giver of such veteran.
(2) Service-disabled veteran means a veteran, as defined in 38 U.S.C. 101(2), witb a disability
that is service-connected, as defined in 38 U.S.C. IOI (16).

"Small business concern," means a concern, including its affiliates that is independently owned
and operated, not dominant in the field of operation in which it is bidding on Government
contracts, and qualified as a small business under the criteria in 13 CFR Part 121 and the size
standard in paragraph (a) of this provision.

"Veteran-owned small business concern" means a small business concern-

(1) Not less than 51 percent of which is owned by one or more veterans (as defined at 38 U.S.C.
101(2)) or, in the case of any publicly owned business, not less than 51 percent of the stock of
which is owned by one or more veterans; and
(2) The management and daily business operations of which are controlled by one or more
veterans.

                                              Page 5 of9
Contract Detention Services                            Solicitation ODT-12-R-0001, Aurora County

"Women-owned small business concern," means a small business concern --
( l) that is at least 51 percent owned by one or more women; or, in the ease of any publicly
owned business, at least 51 percent of the stock of which is owned by one or more women; and
(2) Whose management and daily business operations are controlled by one or more women.
(d) Notice.
(1) If this solicitation is for supplies and has been set aside, in whole or in part, for small
business concerns, then the clause in this solicitation providing notice of the set-aside contains
restrictions on the source of the end items to be furnished.
(2) Under 15 U.S.C. 645(d), any person who misrepresents a firm's status as a small, HUBZone
small, small disadvantaged, or women-owned small business concern in order to obtain a
contract to be awarded under the preference programs established pursuant to section 8(a), 8(d),
9, or 15 of the Small Business Act or any other provision of Federal law that specifically
references section 8(d) for a definition of program eligibility, shall --
(i) Be punished by imposition of fine, imprisomnent, or both;
(ii) Be subject to administrative remedies, including suspension and debarment; and
(iii) Be ineligible for participation in programs conducted under the authority of the Act.
(End of Provision)
Alternate I (Apr 2002). As prescribed in 19.308(a)(2), add the following parngraph (b)(7) to the
basic provision:
(7) [Complete if offeror represented itself as disadvantaged in paragraph (b)(2) of this provision. J
The offeror shall check the category in which its ovrnership falls:
      Black American
-·- Hispanic American
      Native American (American Indians, Eskimos, Aleuts, or Native Hawaiians)
_Asian-Pacific American (persons with origins from Burma, Thailand, Malaysia, Indonesia,
Singapore, Brunei, Japan, China, Taiwan, Laos, Cambodia (Kampuchea), Vietnam, Korea, The
Philippines, U.S. Trust Territory of the Pacific Islands (Republic of Palau), Republic of the
Marshall Islands, Federated States of Micronesia, the Commonwealth of the Northern Mariana
Islands, Guam, Samoa, Macao, Hong Kong, Fiji, Tonga, Kiribati, Tuvalu, or Nauru).
_Subcontinent Asian (Asian-Indian) American (persons with origins from lndia, Pakistan,
Bangladesh, Sri Lanka, Bhutan, the Maldives Islands, or Nepal)
_ lndividualiconcern, other than one of the preceding

K.7     52.219-22 SMALL DISADVANTAGED BUSINESS STATUS (OCT 1999)

(a) General. This provision is used to assess an offeror's small disadvantaged business status for
the purpose of obtaining a benefit on this solicitation. Status as a small business and status as a
small disadvantaged business for general statistical purposes is covered by the provision at FAR
52.219-1, Small Business Program Representation.

(b) Representations.
(1) General. The offeror represents, as part of its offer, that it is a small business under the size
standard applicable to this acquisition; and either--

                                              Page 6 of9
Contract Detention Services                            Solicitation ODT-12-R-0001, Aurora County

LJ (i) It has received certification by the Small Business Administration as a small
disadvantaged business concern consistent v11ith 13 CFR 124, Subpart B; and
(A) No material change in disadvantaged ownership and control has occurred since its
certification;
(B) Where the concern is owned by one or more disadvantaged individuals, the net worth of each
individual upon whom the certification is based does not exceed $750,000 after taking into
account the applicable exclusions set forth at 13 CFR
124.104(c) (2); and
(C) It is identified, on the date of its representation, as a certified small disadvantaged business
concern in the database maintained by the Small Business Administration
(PRO-Net); or
LJ (ii) It has submitted a completed application to the Small Business Administration or a
Private Certifier to be certified as a small disadvantaged business concern in accordance with 13
CFR 124, Subpart B, and a decision on that application is pending, and that no material change
in disadvantaged ownership and control has occurred since its application was submitted.
(2) LJ For Joint Ventures. The offeror represents, as part of its offer, that it is a joint venture that
complies with the requirements at 13 CFR 124.1002(±) and that the representation in paragraph
(b)(l) Of this provision is accurate for the small disadvantaged business concern that is
participating in the joint venture. [The offeror shall enter the name of the small disadvantaged
business concern that is participating in the joint venture:                                    .]
(c) Penalties and Remedies. Anyone who misrepresents any aspects of the disadvantaged status
of a concern for the purposes of securing a contract or subcontract shall--
(]) Be punished by imposition of a fine, imprisonment, or both;
(2) Be subject to administrative remedies, including suspension and debarment; and
(3) Be ineligible for participation in programs conducted under the authority of the Small
Business Act.

K.8       52.222-22 PREVIOUS CONTRACTS AND COMPLIANCE REPORTS (FEB
          1999)

The offeror represents that--
(a) It ~ has, LJ has not participated in a previous contract or subcontract subject to the Equal
Opportunity clause of this solicitation;
(b) It [di] has, LJ has not filed all required compliance reports; and
(c) Representations indicating submission of required compliance reports, signed by proposed
subcontractors, will be obtained before subcontract awards.

K.9 52.222-25 AFFIRMATIVE ACTION COI\.'IPLIANCE (APR 1984)

The offeror represents that
(a) It[~ has developed and has on file, [_]has not developed and does not have on file, at eaeh
establishment, affinnative action programs required by the rules and regulations of the Secretary
of Labor (41 CFR 60-1 and 60-2); or

                                               Page 7 of9
Contract Detention Services                           Solicitation ODT-12-R-0001, Aurora County

(b) It LJ has not previously had contracts subject to the written affirmative action programs
requirement of the rules and regulations of the Secretary of Labor.

K.10    52.222-38 COMPLIAc~CE WITH VETERANS' EMPLOYMENT REPORTING
        REQUIREMENTS (DEC 2001)

By submission of its offer, the offeror represents that, if it is subject to the reporting requirements
of 3 8 U. S.C. 42 I 2(d) (i.e., if it has any contract containing Federal Acquisition Regulation clause
52.222-37, Employment Reports on Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans), it has submitted the most recent VETS-I 00 Report required by that
clause.

K.11    52.223-13 CERTIFICATION OF TOXIC CHEMICAL RELEASE REPORTING
        (AUG2003)

(a) Executive Order 13148, of April 21, 2000, Greening the Government through Leadership in
Environmental Management requires submission of this certification as a prerequisite for
contract award.

(b) By signing this offer, the offeror certifies that-
( 1) As the owner or operator of facilities that will be used in the performance of this contract that
are subject to the filing and reporting requirements described in section 313 of the Emergency
Planning and Community Right-to-Know Act of 1986 (EPCRA) (42 U.S.C. 11023) and section
6607 of the Pollution Prevention Act of 1990 (PPA) (42 U.S.C. 13106), the offeror will file and
continue to file for such facilities for the life of the contract the Toxic Chemical Release
Inventory Form (Form R) as described in sections 313(a) and (g) of EPCRA and section 6607 of
PPA; or (2) None of its owned or operated facilities to be used in the performance of this
contract is subject to the Form R filing and reporting requirements because each such facility is
exempt for at least one of the following reasons: [Check each block that is applicable.]
[!] (i) The facility does not manufacture, process, or otherwise use any toxic chemicals listed in
40 CFR 372.65;
[!) (ii) The facility does not have 10 or more full-time employees as specified in section
3 l3(b) (I) (A) ofEPCRA, 42 U.S.C. 11023(b)(l)(A);
[2ij (iii) The facility does not meet the reporting thresholds of toxic chemicals established under
section 313(t) ofEPCRA, 42U.S.C.l1023(t) (including the alternate thresholds at 40
CFR 372.27 provided an appropriate certification form has been filed with EPA);
Qfl (iv)The facility does not fall within the following Standard Industrial Classification (SIC)
codes or their corresponding North American Industry Classification System sectors:
(A) Major group code 10 (except 1011, 1081, and 1094).
(B) Major group code 12 (except 1241).
(C) Major group codes 20 through 39.
(D) Industry code 4911, 4931, or 4939 (limited to facilities that combust coal and/or oil for the
purpose of generating power for distribution in commerce).
(E) Industry code 4953 (limited to facilities regulated under the Resource Conservation and
                                              Page 8 of9
Contract Detention Services                          Solicitation ODT-12-R-0001, Aurora County

Recovery Act, Subtitle C (42 U.S.C. 6921, et seq.), 5169, 5171, or 7389 (limited to facilities
primarily engaged in solvent recovery services on a contract or fee basis); or
 LJ (v) The facility is not located in the United States or its outlying areas.
K.12   52.233-2 - SERVICE OF PROTEST (AUG 1996)

(a) Protests, as defined in section 33.101 of the Federal Acquisition Regulation, that are filed
directly with an agency, and copies of any protests that are filed with the General Accounting
Office{GAO), shall be served on the Contracting Officer (addressed as follows) by obtaining
written and dated acknowledgment of receipt from OFDT, 13 31 Pennsylvania Ave, NW,
Washington, DC 20530.

(b) The copy of any protest shall be received in the office designated above within one day of
filing a protest with the GAO.

                                        (End of Provision)




                                             Page 9 of9
                                               PART III
                                              SECTION}

                    LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS


Attachment                      Title                                               No. of Pages
     1                   Wage Determination SCA                                             10
      2                  Standards of Contractor Employee Conduct                           4
      3                  Contractor Background Investigations                               8
      4                  Contractor Business Qualifications                                 5
      5                  Small Business Subcontracting Plan                                 12
      6                  RFP Question Submittal Form
      7                  Use of Force                                                       4
      B                  Jronate Work and Performance Pay Program and BOP Operation's       1
                         Memorandum 128-90(5251)
      9                  Quality Assurance Plan                                             4




*See solicitation




                                              Page Jl of 1
                                        05-2081
WD 05-2081 (Rev.-11) was fir'st posted on www.wdol.gov on 06/17/2011
************************************************************************************
REGISTER OF WAGE DETERMINATIONS UNDER             U.S. DEPARTMENT OF LABOR
       THE SERVICE CONTRACT ACT             EMPLOY~ENT STANDARDS ADMINISTRATIO~
sy direction of the secretary of Labor             WAGE AND HOUR DIVISION
                                                   WASHINGTO~ D. C. 20210


                                         Wage Determination No.: 2005-2081
Diane c. Koplewski                                 Revision No.: 11
Director                                       Date of Revision: 06/13/2011


Area: Colorado counties of Adams, Arapahoe, Boulder, Broomfield, clear Creek,
Denver, DOU!;Jlas, Elbert, Gilpin, Grand, Jackson, Jefferson, Logan, Morgan,
Park., Phillips, Sedgwick, summit, Washington, weld, Yuma
          *"Fringe Benefits Required Follow the occupational Listing""
OCCUPATION CODE - TITLE                                  FOOTNOTE                RATE
01000 - Administrative Support And Clerical Occupations
  01011 - Accounting clerk I                                                    14.16
  01012 - Accounting clerk II                                                   16.44
  01013 - Accounting clerk III                                                  18. 38
  01020 - Administrative Assistant                                              26. 31
  01040 - Court Reporter                                                        19.59
  01051   Data Entry Operator I                                                 14.06
  01052 - Data Entry Operator II                                                15.35
  01060 - Dispatcher-, Motor Vehicle                                            19.37
  01070 - Document Preparation Clerk                                            14.55
  01090 - Duplicating Machine operator                                          14.55
  01111 - General Clerk I                                                       13 '39
  01112 - General Clerk II                                                      14.61
  01113 - General Clerk III                                                     16.40
  01120 - Housing Referral Assistant                                            21. 75
  01141 - Messenger Courier                                                     13.02
  01191 - Order Clerk I                                                         14.93
  01192 - order clerk II                                                        16. 29
  01261 - Personnel Assistant (Employment) I                                    16.67
  01262   Personnel Assistant (Employment) II                                   18.65
  01263 - Personne·l Assistant (Employment) III                                 20.79
  01270 - Production Control Clerk                                              22.33
  01280 - Receptionist                                                          14. 27
  01290 - Rental clerk                                                          15.53
  01300 - Scheduler, Maintenance                                                17' 15
  01311 - secretary I                                                           17 .15
  01312 - secretary II                                                          19.19
  01313 - secretary III                                                         21. 75
  01320 - service Order Dispatcher                                              14.37
  01410 - supply Technician                                                     26. 31
  01420 - survey Worker                                                         17. 77
  01531 - Travel Clerk I                                                        13. SS
  01532 - Travel clerk II                                                       14 .20
  01533 - Travel Clerk III                                                      15.19
  01611 - word Processor I                                                      14' 15
  01612 - word Processor II                                                     15.88
  01613   Word Processor III                                                    17. 77
05000 - Automotive service occupations
  05005 - Automobile Body Repairer, Fiberglass                                  26.19
  05010 - Automotive Electrician                                                20.43
  05040 - Automotive Glass Installer                                            19.36
  05070 - Automotive worker                                                     19. 36
                                       Page 1
                                         05-2081
  05110   - Mobile Equipment servicer                    17.61
  05130   - Motor Equipment Metal Mechanic               20.82
  05160   - Motor Equipment Metal worker                 19.36
  05190   - Motor vehicle Mechanic                       20.82
  05220   - Motor vehicle Mechanic Helper                16.41
  05250   - Motor vehicle Upholstery Worker              19.36
  05280   - Motor vehicle wrecker                        19.36
  05310   - Painter, Automotive                          19.69
  05340   - Radiator Repair Specialist                   19. 36
  05370   - Tire Repairer                                14.98
  05400   - Transmission Repair specialist               20.82
07000 -   Food Preparation And Service Occupations
  07010   - Baker                                        14.52
  07041   - Cook I                                       13 .06
  07042   - cook II                                      15.10
  07070   - Dishwasher                                    9.69
  07130   - Food Service worker                          10.90
  07210   - Meat Cutter                                  15.13
  07260   - waiter/Waitress                              10.65
09000 -   Furniture Maintenance And Repair occupations
  09010     Electrostatic Spray Painter                  19.06
  09040   - Furniture Handler                            15.90
  09080   - Furniture Refinisher                         19.06
  09090   - Furniture Refinisher Helper                  15.90
  09110   - Furniture Repairer, Minor                    18 .10
  09130   - Upholsterer                                  19.06
11000 -   General Services And support occupations
  11030   - cleaner, vehicles                            11.08
  11060   - Elevator operator                            11.08
  11090   - Gardener                                     18.19
  11122   - Housekeeping Aide                            12.46
  11150   - Janitor                                      12.01
  11210     Laborer, Grounds Maintenance                 14.67
  11240   - Maid or Houseman                              9.16
  11260   - Pruner                                       13 .16
  11270   - Tractor operator                             17.30
  11330   - Trail Maintenance worker                     14 .67
  11360   - Window Cleaner                               13. 37
12000 -   Health occupations
  12010   - Ambulance Driver                             18.18
  12011   - Breath Alcohol Technician                    20.66
  12012   - certified occupational Therapist Assistant   19.48
  12015   - Certified Physical Therapist Assistant       18.75
  12020   - Dental Assistant                             18.55
  12025   - Dental Hygienist                             36.80
  12030   - EKG Technician                               24.05
  12035   - Electroneurodiagnostic Technologist          24.05
  12040   - Emergency Medical Technician                 18.18
  12071   - Licensed Practical Nurse I                   18.46
  12072   - Licensed Practical Nurse II                  20.66
  12073   - Licensed Practical Nurse III                 23.03
  12100     Medical Assistant                            15.94
  12130   - Medical Laboratory Technician                17.47
  12160   - Medical Record clerk                         16 .12
  12190   - Medical Record Technician                    18.04
  12195     Medical Transcriptionist                     18.73
  12210   - Nuclear Medicine Technologist                36.64
  12221   - Nursing Assistant I                          11. 78
  12222   - Nursing Assistant II                         13. 25
  12223   - Nursing Assistant III                        14.46
  12224   - Nursing Assistant IV                         16.23
  12235     Optical Dispenser                            20.66
  12236   - optical Technician                           18.46
                                          Page 2
                                       05-2081
  12250 - Pharmacy Technician                                       15.81
  12280 - Phlebotomist                                              16.23
  12305 - Radiologic Technologist                                   26.85
  12311 - Registered Nurse I                                        29.98
  12312 - Registered Nurse II                                       36.67
  12313 - Registered Nurse II, Specialist                           36.67
  12314 - Registered Nurse III                                      43. 96
  12315 - Registered Nurse III, Anesthetist                         43. 96
  12316 - Registered Nurse IV                                       53.17
  12317 - scheduler (Drug and Alcohol Testing)                      27 .05
13000 - Information And Arts occupations
  13011 - Exhibits specialist I                                     18.46
  13012 - Exhibits specialist II                                    22.87
  13013 - Exhibits specialist III                                   27. 97
  13041 - Illustrator I                                             20.05
  13042 - Illustrator II                                            23.10
  13043 - Illustrator III                                           28.26
  13047 - Librarian                                                 28.29
  13050 - Library Aide/Clerk                                        15.88
  13054 - Library Information Technology systems                    25.55
  Administrator
  13058 - Library Technician                                        17.64
  13061 - Media specialist I                                        18.43
  13062 - Media specialist II                                       20.62
  13063 - Media specialist III                                      22.99
  13071 - Photographer I                                            16.85
  13072 - Photographer II                                           18.85
  13073 - Photographer III                                          23.36
  13074 - Photographer IV                                           28.57
  13075 - Photographer V                                            34. 56
  13110 - Video Teleconference Technician                           18.26
14000 - Information Technology occupations
  14041 - computer operator I                                       17.81
  14042 - computer operator II                                      19.93
  14043 - computer operator III                                     22. 21
  14044 - Computer operator IV                                      24.69
  14045 - Computer operator v                                       28.56
  14071 - computer Programmer I                                     24. 31
  14072 - Computer Programmer II                          (see 1)
  14073 - computer Programmer III                         (see 1)
  14074 - computer Programmer IV                          (see 1)
  14101 - computer systems Analyst I                      (see 1)
  14102 - Computer systems Analyst II                     (see 1)
  14103 - computer systems Analyst III                    (see 1)
  14150 - Peripheral Equipment operator                             17. 81
  14160 - Personal computer support Technician                      24.69
15000 - Instructional occupations
  15010 - Aircrew Training Devices Instructor (Non-Rated)           35.58
  15020 - Aircrew Training Devices Instructor (Rated)               43.06
  15030 - Air crew Training Devices Instructor (Pilot)              49.15
  15050 - Computer Based Training specialist / Instructor           35.58
  15060 - Educational Technolo9ist                                  31.17
  15070 - Flight Instructor (Pilot)                                 49.15
  15080 - Graphic Artist                                            21. 93
  15090 - Technical Instructor                                      21. 99
  15095 - Technical Instructor/course Developer                     26.89
  15110 - Test Proctor                                              17.74
  15120 - Tutor                                                     17.74
16000 - Laundry, Dry-cleaning, Pressing And Related Occupations
  16010 - Assembler                                                  9.84
  16030 - counter Attendant                                          9.84
  16040 - Dry Cleaner                                               12. 71
  16070 - Finisher, Flatwork, Machine                                9.84
                                        Page 3
                                         05-2081
  16090   - Presser, Hand                                   9.84
  16110   - Presser, Machfoe, Drycleaning                   9.84
  16130   Presser, Machine, Shirts                          9.84
  16160 - Presser, Machine, wearing Apparel, Laundry        9.84
  16190 - Sewing Machine Operator                          13. 57
  16220 - Tailor                                           14.48
  16250 - washer, Machine                                  10.93
19000 - Machine Tool Operation And Repair Occupations
  19010 - 'lachine-Tool Operator (Too·] Room)              18.32
  19040 - Tool And Die 'laker                              21. 57
21000 - Materials Handling And Packing occupations
  21020 - Forklift Operator                                14.96
  21030 - Material coordinator                             22.33
  21040 - Material Expediter                               22. 33
  21050 - Material Handling Laborer                        17.36
  21071 - order Filler                                     13 .44
  21080 - Production Line worker (Food Processing)         14.96
  21110   Shipping Packer                                  15.20
  21130 - Shipping/Receiving clerk                         15.20
  21140   store worker I                                   11.90
  21150 - stock clerk                                      15.99
  21210 - Tools And Parts Attendant                        16.28
  21410 - warehouse specialist                             14.96
23000 - Mechanics And Maintenance And Repair Occupations
  23010 - Aerospace Structural Welder                      27. 73
  23021   Aircraft 'lechanic I                             27.10
  23022   Aircraft 'lechanic II                            28.53
  23023   Aircraft Mechanic I I I                          29. 70
  23040 - Aircraft Mechanic Helper                         19. 22
  23050 - Aircraft, Painter                                25.80
  23060 - Aircraft servicer                                22.49
 23080 - Aircraft worker                                   24.13
 2 3110 - Appliance Mechanic                               22.34
 23120 - Bicycle Repairer                                  14.98
 23125 - cable splicer                                     30.57
 23130    carpenter, Maintenance                           19.40
 23140 - carpet Layer                                      18. 72
 23160 - Electrician, Maintenance                          24.90
 23181 - Electronics Technician Maintenance I              22.14
 23182 - Electronics Technician Maintenance I I            23.65
 23183 - Electronics Technician Maintenance III            25.12
 23260 - Fabric worker                                     20.52
 23290 - Fire Alarm System Mechanic                        21. 09
 23310    Fire Extin9uisher Repairer                       18.97
 23311 - Fuel Distribution system '1echanic                23.46
 23312 - Fuel Distribution System Operator                 18.97
 23370 - General Maintenance worker                        19.16
 23380 - Ground Support Equipment Mechanic                 27 .10
 23381    Ground Support Equipment Servicer                22.49
 23382 - Ground Support Equipment Worker                   24 .13
 23391    Gunsmith I                                       17 .13
 23392    Gunsmith II                                      19.81
 23393    Gunsmith I I I                                   22 .48
 23410 - Heating, ventilation And Air-conditioning         22. 73
 Mechanic
 23411 - Heating, ventilation And Air Contdit·ioning       23.92
 Mechanic (Research Facility)
 23430 - Heavy Equipment Mechanic                          22 .05
 23440 - Heavy Equipment operator                          20.98
 23460 - Instrument ~echanic                               28.48
 23465 - Laboratory/shelter Mechanic                       21.17
 23470 - Laborer                                           13 .87
 23510 - Locksmith                                         20.97
                                         Page 4
                                      05-2081
  23530   Machinery Maintenance Mechanic
           -                                              23.43
  23550   Machinist, Maintenance
           -                                             '19. 33
  23580   Maintenance Trades Helper
           -                                              15.26
  23591   Metrology Technician I
           -                                              28.48
  23592   Metrology Technician II
           -                                              29.91
  23593   Metrology Technician III
           -                                              31.16
  23640   Millwright
           -                                              22 .48
  2 3710  office App 1-iance Repairer
           -                                              21.44
  23760   Painter, Maintenance
           -                                              17.84
  23790   Pipefitter, Maintenance
           -                                              24' 59
  23810   Plumber, Maintenance
           -                                              21.93
  23820   Pneudraulic Systems Mechanic
           -                                              22.48
  23850   Rigger
           -                                             22.48
  23870   scale Mechanic
           -                                             19.81
  23890   Sheet-Metal Worker, Maintenance
           -                                             19.85
  23910   small Engine Mechanic
           -                                             17.92
  23931   Telecommunications Mechanic I
           -                                             27,08
  23932   Telecommunications Mechanic II
           -                                             28.50
  23950   Telephone Lineman
           -                                             23,34
  23960   welder, Combination, Maintenance               19.79
  23965 - well Driller                                   20.88
  23970 - woodcraft Worker                               22 .48
  23980 - Woodworker                                     17 .13
24000 - Personal Needs Occupations
  24570 - child care Attendant                           10.69
  24580 - child care center Clerk                        14.17
  24610 - chore Aide                                     10. 52
  24620 - Family Readiness And Support Services          15.93
  coordinator
  24630 - Homemaker                                      16' 29
25000 - Plant And System Operations Occupations
  25010 - Boiler Tender                                   24.70
  25040 - sewage Plant Operator                           22' 79
  25070 - Stationary Engineer                             24,70
  25190 - ventilation Equipment Tender                    17' 33
  25210 - Water Treatment Plant Operator                  22 '79
27000 - Protective service occupations
  27004 - Alarm Monitor                                  20.94
  27007 - Baggage Inspector                              13' 19
  27008 - Corrections Officer                            23.36
  27010 - court security officer                         27.27
  27030 - Detection Dog Handler                          21. 32
  27040 - Detention Officer                              24.05
  27070 - Firefighter                                    29. 32
  27101 - Guard I                                        13 .19
  27102 - Guard II                                       21. 32
  27131 - Police officer I                               29.14
  27132 - Police officer II                              32.39
28000 - Recreation occupations
  28041 - carnival Equipment operator                    13.08
  28042 - carnival Equipment Repairer                    14.10
  28043 - carnival Equpment worker                       10. 23
  28210 - Gate Attendant/Gate Tender                     15.14
  28310 - Lifeguard                                      11. 73
  28350 - Park Attendant (Aide)                          16.75
  28510 - Recreation Aide/Health Facility Attendant      12.36
  28515 - Recreation specialist                          16' 28
  28630 - Sports official                                13 .49
  28690 - swimming Pool Operator                         17.05
29000 - Stevedoring/Longshoremen occupational Services
  29010 - Blocker And Bracer      ·                       23.50
  29020 - Hatch Tender                                    23.50
  29030 - Line Handler                                    23.50
                                        Page 5
                                        05-2081
  29041 - stevedore r                                                21. 91
  29042 - Stevedore I I                                              25 .48
30000 - Technical occupations
  30010 - Air Traffic Control Specialist, Center (HFO)   (see   2)   38.39
  30011 - Air Traffic control specialist, Station (HFO) (see    2)   26.47
  30012 - Air Traffic control specialist, Terminal (HFO) (see   2)   29.16
  30021 - Archeological Technician I                                 19.40
  30022 - Archeological Technician II                                21. 70
  30023 - Archeological Technician III                               26.89
  30030 - cartographic Technician                                    26.41
  30040 - civil Engineering Technician                               24.61
  30061 - Drafter/CAD Operator I                                     18.45
  30062 - Drafter/CAD Operator I I                                   20.65
  30063 - Drafter/CAD operator III                                   23.84
  30064 - Drafter/CAD Operator IV                                    31. 50
  30081 - Engineering Technician I                                   18.44
  30082 - Engineering Technician I I                                 20.69
  30083 - Engineering Technician III                                 23,15
  30084 - Engineering Technician IV                                  28.69
  30085 - Engineering Technician v                                   35.09
  30086 - Engineering Technician VI                                  42.45
  30090 - Environment.a 1 Technician                                 24.08
  30210 - Laboratory Technician                                      21. 37
  30240 - Mathematical Technician                                    26.62
  30361 - Paralegal/Legal Assistant I                                19.46
  30362 - Paralegal/Legal Assistant II                               24.11
  30363 - Paralegal/Legal Assistant I I I                            29.49
  30364 - Paralegal/Legal Assistant IV                               35.68
  30390 - Photo-optics Technician                                    26.62
  30461 - Technical writer I                                         26.26
  30462   Technical writer I I                                       32.12
  30463 - Technical Writer III                                       38.86
  30491 - unexploded Ordnance (UXO) Technician I                     24.40
  30492 - unexploded Ordnance (UXO) Technician I I                   29.52
  30493   unexploded ordnance (UXO) Technician III                   35.38
  30494 - unexploded (UXO) safety Escort                             24.40
  30495 - unexploded (UXO) sweep Personnel                           24 .40
  30620 - Weather Observer, Combined Upper Air Or        (see   2)   23.84
  surface Programs
  30621 - weather observer, senior                       (see   2)   26.41
31000 - Transportation/Mobile Equipment Operation Occupations
  31020 - BUS Ai de                                                  11.89
  31030 - Bus Driver                                                 15.89
  31043 - Driver courier                                             14.49
  31260 - Parking and Lot Attendant                                   9.13
  31290 - shuttle Bus Driver                                         15.55
  31310 - Taxi Driver                                                12 .89
  31361 - Truckdriver, Light                                         15 .55
  31362 - Truckdriver, t'.edium                                      19' 65
  31363 - Truckdriver, Heavy                                         20. 37
  31364 - Truckdriver, Tractor-Trailer                               20. 37
99000 - Miscellaneous Occupations
  99030 - cashier                                                    10.78
  99050 - Desk Cl erk                                                10.42
  99095 - Embalmer                                                   23.94
  99251 - Laboratory Animal Caretaker I                              10.92
  99252 - Laboratory Animal Caretaker II                             11. 74
  99310 - Mortician                                                  24.19
  99410 - Pest Controller                                            20.41
  99510 - Photofi ni shi ng Worker                                   12.03
  99710 - Recycling Laborer                                          18. 59
  99711 - Recycling Specialist                                       22 .42
  99730 - Refuse collector                                           16.70
                                          Page 6
                                        05-2081
  99810   - sales clerk                                                          12.60
  99820     School Crossing Guard                                                12 .64
  99830   - Survey Party chief                                                   22.70
  99831   - surveying Aide                                                       12.60
  99832   - surveying Technician                                                 20.64
  99840   - vending Machine Attendant                                            14. 38
  99841   - Vending Machine Repairer                                             17.05
  99842   - Vending Machine Repairer Helper                                      14.38




ALL OCCUPATIONS LISTED ABOVE RECEIVE THE FOLLOWING BENEFITS:
HEALTH & WELFARE: $3.59 per hour or $143.60 per week or $622.27 per month
VACATION: 2 weeks paid vacation after 1 year of service with a contractor or
successor·; 3 weeks after 5 years, and 4 weeks after 15 years. Length of service
includes the whole span of continuous service with the present contractor or
successor, wherever employed, and with the predecessor contractors in the
performance of similar work at the same Federal facility. (Reg. 29 CFR 4.173)
HOLIDAYS: A minimum of ten paid holidays per year, New Year's Day, Martin Luther
King Jr's Birthday, Washington's Birthday, Memorial Day, Independence Day, Labor
Day, Columbus Day, veterans' Day, Thanksgiving Day, and Christmas Day. (A
contractor may substitute for any of the named holidays another day off with pay in
accordance with a plan communicated to the employees involved.) (See 29 CFR 4174)


THE OCCUPATIONS \VHICH HAVE NUMBERED FOOTNOTES IN PARENTHESES RECEIVE THE FOLLO\vING:
1) COMPUTER EMPLOYEES: Under the SCA at section 8(b), this wage determination does
not apply to any employee who individually qualifies as a bona fide executive,
administrative, or professional employee as defined in 29 C.F.R. Part 541. Because
most computer System Analysts and computer Programmers who are compensated at a rate
not less than $27.63 (or on a salary or fee basis at a rate not less than $455 per
week) an hour would likely qualify as exempt computer professionals, (29 C.F.R. 541.
400) wage rates may not be listed on this wage determination for all occupations
within those job families. In addition, because this wage determination may not
list a wage rate for some or all occupations within those job families if the survey
data indicates that the prevailing wage rate for the occupation equals or exceeds
$27.63 per hour conformances may be necessary for certain nonexempt employees. For
example, if an individual employee is nonexempt but nevertheless performs duties
within the scope of one of the computer Systems Analyst or computer Programmer
occupations for which this wage determination does not specify an SCA wage rate,
then the wage rate for that employee must be conformed in accordance with the
conformance procedures described in the conformance note included on this wage
determination.
Additionally, because job titles vary widely and change quickly in the computer
industry, job titles are not determinative of the application of the computer
professional exemption. Therefore, the exemption applies only to computer employees
who satisfy the compensation requirements and whose primary duty consists of:
    (1) The application of systems analysis techniques and procedures, including
consulting with users, to determine hardware, software or system functional
specifications;
    (2) The design, development, documentation, analysis, creation, testing or
modification of computer systems or pro~rams, including prototypes, based on and
related to user or system design specifications;
    (3) The design, documentation, testing, creation or modification of computer
                                       Page 7
                                         05-2081
programs related to machine operating systems; or
     (4) A combination of the aforementioned duties, the performance of which
requires the same level of skills. (29 C.F.R. 541.400).
2) AIR TRAFFIC CONTROLLERS ANO WEATHER OBSERVERS - NIGHT PAY & SUNDAY PAY: If you
work at night as part of a regular tour of duty, you will earn a night differential
and receive an additfonal 10% of basic pay for any hours worked between 6pm and 6am.
 If you are a full-time employed (40 hours a week) and Sunday is part of your
regularly scheduled workweek, you are paid at your rate of basic pay plus a Sunday
premium of 25% of your basic rate for each hour of Sunday work which is not overtime
Ci .e. occasional work on Sunday outside the normal tour of duty is considered
overtime work).

HAZARDOUS PAY DIFFERE~TIAL: An 8 percent differential is applicable to employees
employed in a position that represents a high degree of hazard when workin9 with or
in close proximity to ordinance, explosives, and incendiary materials. This
includes work such as screening, blending, dying, mixing, and pressing of sensitive
ordance, explosives, and pyrotechnic compositions such as lead azide, black powder
and photoflash powder. All dry-house activities involving propellants or
explosives.
  Demilitarization, modification, renovation, demolition, and maintenance operations
on sensitive ordnance, explosives and incendiary materials. All operations
involving regrading and cleaning of artillery ranges.
A 4 percent differential is applicable to employees employed in a position that
represents a low degree of hazard when working with, or in close proximity to
ordance, (or employees possibly adjacent to) explosives and incendiary materials
which involves potential injury such as laceration of hands, face, or arms of the
err.ployee engaged in the operation, irritation of the skin, minor burns and the
like; minimal damage to immediate or adjacent work area or equipment being used.
An operations i nvo 1vi ng, unloading, storage, and haul inQ of ordance, exp 1os i ve, and
incendiary ordnance material other than small arms ammunition. These differentials
are only applicable to work that has been specifically. designated by the agency for
ordance, explosives, and ·incendiary material differential pay.
**   UNIFORM ALLOWANCE   -tcir


If employees are required to wear uniforms in the performance of this contract
(either by the terms of the Government contract, by the employer, by the state or
local law, etc.), the cost of furnishing such uniforms and maintaining (by
laundering or dry cleaning) such uniforms is an expense that may not be borne by an
employee where such cost reduces the hourly rate below that required by the wage
determination. The Department of Labor will accept payment in accordance with the
following standards as compliance:
The contractor or subcontractor is required to furnish all employees with an
adequate number of uniforms without cost or to reimburse employees for the actual
cost of the uni forms. In addition, where uniform cleaning and maintenance is made
the responsibility of the employee, all contractors and subcontractors subject to
this wage determination shall (in the absence of a bona fide collective bargaining
agreement providing for a different amount, or the furnishing of contrary
affirmative proof as to the actual cost), reimburse all employees for such cleaning
and maintenance at a rate of $3.35 per week (or $.67 cents per day). However, in
those instances where the uniforms furnished are made of "wash and wear"
materials, may be routinely washed and dried with other personal garments, and do
not require any special treatment such as dry cleaning, daily washing, or commercial
laundering in order to meet the cleanliness or appearance standards set by the terms
of the Government contract, by the contractor, by law, or by the nature of the work,
there is no requirement that employees be reimbursed for uniform maintenance costs.
REQUEST FOR AUTHORIZATION OF ADDITIONAL CLASSIFICATIO'I AND WAGE RATE {Standard Form
1444 (SF 1444)}
                                          Page 8
                                         05-2081
conformance Process:
The contracting officer shall require that any class of service employee which is
not listed herein and which is to be employed under the contract (i.e., the 1«ork to
oe performed is not performed by any classification listed in the wage
determination), be classified by the contractor so as to provide a reasonable
relationship (i.e., appropriate level of skill comparison) between such unlisted
classifications and the classifications listed in the wage determination. Such
conformed classes of employees shall be paid the monetary wages and furnished the
fringe benefits as are determin.ed. such conforming process shall be initiated by
the contractor prior to the performance of contract work by such unlisted class(es)
of employees. The conformed classification, wage rate, and/or fringe benefits shall
be retroactive to the commencement date of the contract. {See section 4.6 (C)(Vi)}
When multiple wage determinations are included in a contract, a separate SF 1444
should be prepared for each wage determination ta which a class(es) is to be
conformed.
The process for preparing a conformance request is as follows:
1) When preparing the bid, the contractor identifies the need for a conformed
accupation(s) and computes a proposed rate(s).
2) After contract award, the contractor prepares a written report listing in order
proposed classification title(s), a Federal grade equivalency (FGE) for each
proposed classification(s), job description(s), and rationale for proposed wage
rate(s), including information regarding the agreement or disagreement of the
authorized representative of the employees involved, or where there is no authorized
representative, the employees themselves. This report should be submitted to the
contracting officer no later than 30 days after such unlisted class(es) of employees
performs any contract work.
3) The contracting officer reviews the proposed action and promptly submits a report
of the action, together with the agency's recommendations and pertinent
information including the position of the contractor and the employees, to the wage
and Hour Division, Employment Standards Administration, U.S. Department of Labor,
for review. (See section 4.6(b)(2) of Regulations 29 CFR Part 4).
4) Within 30 days of receipt, the wage and Hour Division approves, modifies, or
disapproves the action via transmittal to the agency contracting officer, or
notifies the contracting officer that additional time will be required to process
the request.
5)   The contracting officer transmits the wage and Hour decision to the contractor.
6)   The contractor informs the affected employees.
Information required by the Regulations must be submitted on SF 1444 or bond paper.
when preparing a conformance request, the "Service Contract Act Di rectory of
occupations" (the Directory) should be used to compare job definitions to insure
that duties requested are not performed by a classification already listed in the
wage determination. Remember, it is not the job title, but the required tasks that
determine whether a class is included in an estab.lished wage determination.
conformances may not be used to artificially split, combine, or subdivide
classifications listed in the wage determination.
The duties of employees under job titles listed are those described in the
"service contract Act Directory of occupations", Fifth Edition, April 2006,
unless otherwise indicated. Copies of the Directory are available on the Internet. A
links to the Directory may be found on the WHD home page at http://www.dol.
gov/esa/whd/ or through the wage Determinations On-Line (WDOL) Web site at
http://wdol.gov/.
                                       Page 9
 05-2081




Page 10
                                               Attachment 2
      STAND ARDS OF CONTRACTOR EMPLOYEE CONDUCT AND RESPONSIBILITY

Elements of the contractor 1s standards of employee conduct shall Include, but are not limited to, the
following:

1.      Personal Conduct

        The use of illegal drug's or narcotics or the abuse of any drug or narcotic i<> strictly prohibited at
        any time. Use of alcohol while on duty or immediately prior to reporting to duty, or being under
        the influence of alcohol while on duty, is prohibited.

        Employees shall conduct themselves in a professional manner at all times when dealing with
        inmates and others. Prohibited conduct includes:

(1)     The use of brutality, physical violence. intimidation, verbal abuse, group punishment or
        capricious disciplinary actions against an inmate, or any force used beyond that vihich is
        reasonably necessary to subdue an inmate. Further, employees may never strike a restrained
        irunate.

(2)     Showing partiality toward or becoming emotionally, physically, sexually, or financially involved
        vvith any inmate or former inmate.

(3)     Displaying favoritism or preferential treatment to one inmate, or group of inmates, over another.
        Further, e1nployees are prohibited frorn aHowing any inmate or group of inmates to have control
        or authority over other irunates.

(4)     Offering or giving 'any article, favor, or service to an inmate or forrner inmate, or an inmate's
        family member or to any" person known to be as:soclated vvith an inmate or former inmat0, which
        is not aut1:1orized in the performance of the employees duties. Neither shall an employee accept
        any gift, personal service or favor from an in1nate or former in1nate, or from an inmate 1s farnily
        member or associate.

(5}     Entering into any business relationship with inmates, former inrnates, or their families.

(6)     I-raving other than incidental outside contact vvith an inmate 1 former inmate, or an inmate 1s family
        inen1ber or associate.

(7)     Use of obscene or verbally abusive language when com1nunicating '>Vith inn1ates or others.
        E1nployees will not be de1neaning to in1nates, forn1er inmates, their families or friends, or others.

       Employees are prohibited from engaging in criminal conduct. Employees are further prohibited,
       while on Government property, to particlpate in games for 1noney or other personal property, the
       operation :::;f gambling devices, conducting a lottery or pool, or selling or purchasing numbers
       tickets. fllegal activities on the part of any contract employee, in addition to being unlawful,
       reflect on the integrity of the llurea u and betray the trust and confidence placed in tt by the
       public. It is expected that contract employees shall obey not only the letter of the law, but also the
       spirit of the law while engaged in personal or official activities. Should an employee be charged
       with, arrested for, or convicted of any felony or inisdemeanor, that employee tnust immediately
     inform and provide a i,.vritten report to the Facility Director. Traffic violations resulting in fines
     under $150 shall be exempt from the reporting reguiremcont.

     Employees are prohibited from engaging in sexual harassment in violation of the Civil Rights Acl
     of 1964, as amended.

2.   Responsiveness

     a.      Employees shall be required to remain fully alert and attentive during duty hours.

     b.      /\II Employees shall respond immediately and effectively to all emergency situations

3.   Confidentiality

     Employees vvill have access to official inforn1ation with varying degrees of sensitivity. 'To protect
     this information; official information may be disclosed or released only as required in the
     performance of an employee 1s duties or upon specific authorization from the CO.

     Employees shaH not deny authorized persons access to official information, personnel or
     institution records.                              ·

4.   l'acili!y Id.entification

     Employees shall not use their prison credentials, identification cards or badges to coerce,
     intimidate, or deceive others to obtain any privilege not otherwise authorized in the performance
     of their duties.

5.   Introduction of Contraband

      Employees are prohibited from the introduction of contraband into m onto Federal property
     .wiU1out the expressed consent of the CO. Contraband shall include any object used to threaten
      the order, discipHne or security of the institution" or life, health or safety of an individuaL
      (Examples of contraband are: i,.veapons, explosive devices, firearms, alcohol, drugs, photographic
     equipn1ent, computer software, recording devices etc.)

     All employees may be subject to drug/ alcohol testing, or searches of their person or personal
     belongings, upon a finding by the CO and Facility Director that reasonable suspicion exists an
     employee is in possession of contraband, \vhich if introduced, couid endanger the safety of staff
     or inmates, or the security of the institution. Searches may also be conducted \vhen the CO and
     Facility Director have reasonable suspicion an employee is removing contraband or Federal
     property from the institution.

6.   Sanctions for Misconduct

     /\schedule of penalties for violations of the standards of conduct shall be developed. The
     schedule may provide a range of penalties to account for varying circumstances surronnding
     instances of misconduct Penalties may include reprimand, suspension 1 demotion, or removal.
     1'he schedule may also provide a range of penalties for repetitive and subsequent violations by
     the same employee, The CO may direct the contractor to remove any enlployee from the-contract
     for failure to comply with ihe standards of employee conduct

     If an office of Inspector General (OJG), or local investigation reveals a violation of a standard of
     conduct1 the Facility Director, shall ensure the sanction imposed is consistent with the schedule of
     penalties.

7.   Re.l'grting Misconduct

     Employees shall report all violations, or apparent violations, of ihe standards of conduct
     in1mediate!y to the Facility Director or designee. Employees shall not be prohibited fron1
     referring matters directly to the OlG. The Facility Director or designee shall immediately report
     all allegations and appearances of misconduct or impropriety to the CO.

8.   Investigatigns of Miscoriduct

     The O!G is responsible for investigating violations of laws and regulations committed by
     Department of Justice employees and its contractors for appropriate cr~1ninal prosecution, civil
     litigation and adminh::trative action. The OlG is responsible for ensuring allegations and
     appearances of misconduct and improprlety, including criminal matters, are referred
     nnmediately to OTG.

     ll1e contractor is prohibited fron1 conducting internal investigations of employee n1isconduct or
     apparent misconduct, without the expressed authority from ihe OlG, or the CO. The OFDT
     .employee liaison on issues related to employee misconduct shall have access to records
     pertaining to allegations and instances of employee misconduct. The liaison may conduct
     investigations of misconduct and review the contractor's enforcement of the standards of conduct

     The contractor and all employees shall fully cooperate in any internal or external investigations.
     The OFDT shall have access to all personnel, operational and corporate records for the p'urpose of
     conducting investigationsr inspections and audits,

     1·he contractor will not conduct preHn1inary investigations without approval from the CO. Any
     prelin1inary investigation is 1in1ited to gathering statements from victims and witnesses and
     collecting reJevant documents, All infor1nation and c;focuments gathered during a preliminary
     investigation shall be provided to the CO.

     With the approval of the CO, a confidential medical examination of any inmale(s) who allege
     physical abuse shall be conducted.

     H the contractor is authorized by the CO to conduct a local investigation, a report shaH be
     prepared and submitted no later ihan 45 days after the investigation is authorized. The report
     shall contain findings of fact, conclusions based on evidence documents and affidavits" 1'he
     contra('tor shall provide periodic updates to the CO concerning all on-going local investigations.

     Polygraph exarn.inations~ body v-.'ires, electronic Iistening devices and/ or consensual telephone
     n1onitoring during any Iocal investigation shall be appr~ved by OJC;.

     The contractor shall 1naintain and preserve all documents compili?d during an internal
     investigation, .\'o investlgative records shall be dest"royed without the expressed permission of
     the CO.
9.   .Employee Training

     Employees and volunreers shall be provided a copy of the standards of conduct and the
     contractor shaII nlaintain documentation verifying receipt

     A procedure through which ernployees and volunteers receive training regarding_the standards
     of conduct, as part of their institutional familiarization and annual trainfng, shall be estabHshed
     which defines the minimurr1 nurnbet' of hours received each year. To deter 1nisconduct,
     employees shall be provided advice regarding the standards of conduct.
                                     Attachment 3
                        CONTRACTOR BACKGROUND INVESTIGATION




Scope and Coverage of a Limited Background Investigation (LBI)

The lirnited background investigalion is the required background investigation for mode.rate risk
positions at the noncritical sensitive level. It includes the National Agency Check1 credit check, personal
subject intervie\v, and cover41ge of at least the most recent 3 years of activity including employn1ent1 self
employment, unemployn1ent, references, education, residence, and law enforcen_1ent agencies. military
service is covered up to the last 15 years through the NAC and the highest education degree claimed is
confirmed by inquiry regardless of time fran1e,

        Investigations do not extend back before a subject's 186 birlhday             to ensure a minimum of
        2 years coverage.

        Sources are developed through inforrnation provided by the subject and other sources.

        cfhe background investigation report is not a verbatim transcript of interviews with the subject
        sources, or employers. It is a factual report of information compiled by the lnvestigator with
        discrepancies from information provided by the subject duly noted. Issues and derogatory
        information are also noted,

Items are scheduled for coverage by various methods \Vhich n1ay be shown a_s follo\.vs:

        P        Personal Coverage (includes record searches) (an investigator actually interviews subject
                 or reviews documents)

        R        Record search only

        I        Inquiry (mail or electronic)

        T        Telephone

        L        Linkage (electronic·,terminal or tape)

Basic coverage period for this ty·pe of case is 3 years, and it includes the following:

The National Agency Check consists of a check of OPM's Security Investigation Index SI! which is an
index of investigations conducted by OPM and other Federal Investigative agencies; a check of FBl
fingerprint files, a check of FBI investigative files, and a check of the Department of Defense Investigative
Index of civilian and military personnel. It is checked by Inquiry, Linkage, and Record, If the LB! is not
initialed though USIS, (under contract with OPM) the NAC will be procured by the DOJ,

Credit Check is covered by Linkage, and the period covered is 3 years, All credit checks all be used for
employment purposes only, in accordance with 15 US.C,

Personal Subject Interview is scheduled at current job location, and is a one-on-one interview.
Education is covered by Personal coverage and Record for the most recent year of basic coverage period
and is covered by Inquiry for years 2 to 3 (and highest degree)

I~esidence is covered by Personal coverage and Record search only, for !:he most recent year as of the
scheduling date of the basic coverage period.

Employn1ent, including self-employment and unemployment, is covered by Persona] coverage and
Record search only for the 3 year basic coverage period as of the scheduling d-ate.

Law Enforcement is covered by Record search only for IocaOons within the basic coverage period, and is
scheduled Inquiry or Record search for related issue information shown on the case papenL

Stateside Military Service (over 6 rnonths) is covered by Personal coverage and Record search for the
most recent year of the basic coverage period (15 years of coverage are provided in the N.AC).

Court Records are obtained for bankruptcies and financh1J delinquencies over $1,000 or if dollar amount
unknovvn, within the basic coverage period,

F..xtra Coverage is required when additional infor1nation is needed to help the agency determJne a
person's quaHfications, suitability, and' security for a particular position.

Extra coverage is requested for hnv enforcernent positioTLs 1 which allo\vs the investigator to ask the
following questions:

        tlow does the person react/ would react in an en1ergency situation?

        Does the person have the ability to operate under stress

        l-Iow is this person·s stability, judgement, discretion, and physical health?

        Ho1,v is this person 1s financial responsibility/ ability to live within their me.;lns?

Expanded law enforcement searches (include County and State criminal records where available),




Scope and Coverage of a Periodic Reinvestigation

l~hePeriodic ReinvestigaOon is a reinvestigation that is conducted every five years. it includes the
National Agency C'..heck, personal subject intervic\v, residence, and selected record searches.

Scheduled items are scheduled for coverage by various methods as follows:

        P       Personal Coverage (includes record searches)
        R       Record search on! y
        I       Inquiry (mail or electronicj
        T       Telephone
        L        Linkage (electronic-terminal or tape)

Basic coverage period for this type of case is 5 years1 and it includes the foliowing:

The National Agency Check consists of a check of OPM's Securily Investigation ]ndex SfJ} \Vhich is an
index of investigations conducted by OPM and other Federal investigative agencies, a check of FBI
fingerprint files 1 a check of FBI investigative fifes, and a check of the Department of Defense Investigative
Index of civilian and military personnel. lt is checked by Inquiry, Linkage, and Record, If the PRIR is not
initialed through US!S, (under contract with OPM) the NAC will be procured by the DOJ,

Credit Check is covered by Linkage, and fbe period covered is 7 years. All credit checks will be used for
employment purposes only, in accordance with fbe Fair Credit Reporting Act.

Personal Subject Intervi~w is scheduled at Current job location.

Education is not scheduled.

llesidence is covered by Personal coverage and Record search only, for the most recent 3 years of the
basic coverage period.

Employment is not scheduled

Law Enforcement is covered by Record search only for locations tvithin the basic coverage period, and is
scheduled Inquiry or Record search for related issue information sho,vn on the case papers.

Stateside Military Service is not scheduled.

                                                   Part III

Adjudication Standards for Resolving LB! and Periodic Reinvestigation

A.      INTRODUCTION: The review of background investigations and the resolution of derogatory
        information is an es~ential part of the process for determining vvhether an individual is eligible
        for government contract employment with fbe Department of Justice (DO)). These functions
        should be conducted 1 whenever possible, by designated personnel outside of the employee's
        sapervisory chain. The supervisor's knowledge of derog~tory information may affect the
        s:ipervisor 1s objectivity regardiI1g performance appraisal, promotions, etc.,. of the employee. 1\ny
        reference to 11 govemrnent en1ploymenf within this document includes persons vvorking under
        contract at the District of Colun1bia Requirement

B,      PURPOSE: The purpose of this document is to assist those individuals \Vho initially revie\v
        background investigations for employment and for those individuals \Vho conduct Subject
        Interviews for the purpose of resoh.ring and documznting derogatory information. Derogatory
        information appears in a background investigation in a number of \vays. Some information is
        derogatory infQrmation on its face and is both easily recognized and identified. There is other
        information that,. standing alone is somewhat innocuous, When this information is reviewed in
        the context of other information, it n1ay also requ,ire resolution.

C       PR!NCl].'ALS: All derogatory information must be favorably resolved by the contractor before
        the DO) will consider granting final approval for employees to work with Federal offenders
        under this contract. rfhe resolution will require the adjudicator to identify the information,
        exp Iain why lt is considered insignificant, or provide docun1ented resolution. It is not sufficient
        to resolve derogatory information by merely indicating that the en1ployee exhibits acceptable job
        performarice,

        Adjudication of background investigations or reinvestigations that reveal activity or conduct that
        may render an employee susceptible to coercion. yvil] be subject to the following guidelines:

    (1) If the background investigation or reinvestigation demonstrates the employee is open regarding
        his or her conduct, no personai intervie'rv or other action is warranted.

    (2) lf the background investigation or reinvestigation indicates, or raises an unresolved question as
        to vvhether the employee is concealing any conduct that reasonably would subject the employee
        to coercion, the .;:on tractor will arrange for an interview with the employee to discuss;

        (a) the issue of concealed conduct that was raised during the background investigation or
        reinvestigation, and whether or not the employee is in fact concealing any conduct that
        reasonably would subject the employee to coercion, If the discussion demonstrates that the
        person is not concealing any such conduct, no further action is warranted.

        (b) If the employee may be concealing conduct that reasonably would subject the employee to
        coercion, the interviewer will continue to discuss:

                1) the contractors 1 concern regarding the potential for coercion, pressure, manipulation 1
                or blackmaili

                2) the contractor's Employee Standards of Conduct requirement that the employee
                imn1ediately submit a \vritten report of any attempt at coercion or b1ack1nail to the CEO.

        T-he intervie~ver should prepare a men1orandum documenting the discussion and the employee's
        acknowledgment of the reporting requiren1ent<.> for the employee's personnel file. The employee
        is not required to sign any documentation.

        Resolution of derogatory information should afford the employee an opportunity to comment on
        the derogatory information or a chance to offer his/her "side of the story, '' Resolution of
        derogatory information is a critlcal part of the adjudication process for several reasons.
        [nformation which appears derogatory can be refuted or mitigated in some instances by the
        subject of the background investigation. Similarly, the subject may be able to present
        clrcun1stances which clarify the derogatory information.

    E   Executive Order {E.O.) 10450, entitled 11 Secunty Requirements For Government En1ployment,"
        establishes as the criteria for government en1ployment that individuals must be >!reliable,
        trustworthy, of good conduct and character and of complete and unswerving ioyalty to tbe
         United States." Derogatory inforn1ation is any information thal, in the opinlon of a reasonably
         objective person, tends to indicate that an employee may not be possessed of one or more of
         these gualities.


D.       DEROGATORY INFORMATION: Listed below are general areas of concern for adjudicators:

     (1) 1oyaltv. Any information which indicates the €mployee is not loyal should be identified as
         derogatory. Several examples which should bring into guestion an individual's loyalty are:

            advocating force or violence to overthrow the government of the United Stai.es;
            establishing contact "\Vi th a seditionist, anarchist or with any representative of a foreign
            government ~'hose interests may be contrary to the interests of the United States;
            membershlp in organizations which systematically commit criminal acts against the United
            States Government

     (2) Close Relatives and Associates. In reviewing a background investigation, attention should be
         given to evidence the subject of the investigation has close relatives or associates residing outside
         of the Cnited States or \vho are citizens of a foreign counlTy, especially hostile countTies. Any
         information which tends to show the en1ployee may be subjected to coercion or pressure should
         be identified as derogatory information and resolved, including frequent and/ or prolonged
         forelgn travel.

        Jn resolving information regarding close relatives or associates, it is important to understand the
        nature of the relationship and the frequency of contact between the employee and the relatives or
        associates. Therefore; the following information should be obtained from al1 employees where
        evidence of foreign relatives or associates is identified in th~ background investigation case
        papers or the actual background investigation:

            name and address of the foreign citizen (i.e., aunt, uncle, cousin, close friend, etc.);
            relationship beh-veen employee and foreign citizen {Le,, aunt, uncle, cousin; close friend, etc);
            the freguency of contact- past, present and future--with the foreign citizen,
            the form of such contact (personal visits, letters, cards or telephone caHs),

     (a) Relatives or associates fn prison. Although employment cannot be denied based on what others
         have done, one must be aware of possible conflicts. Each situation is handled on a case by case
         basis. Therefore, the following information should be obtained from all employees where
         evidence of relatives or associates in prison is identified in the .background investigation case
         papers or the actual background investigation:

            Name and address of pri'loner
            Relationship
            Frequency of contact
            forn1 of contact

     (3) .Undesirable Character Traits: Any trait(s) which may show the employee to be unreliable,
         untrustworthy or open to compromise is significant in the adjudication of the case. This
    h1formation may be given by an open or confidential source, be derived from an arrest record or
    be indicated by the falsification of employment applications or personal history statements. All
    such inforn1ation must be vievved in relation to the rest of the fiic,

    Isolated incidents in a person's background are vie\ved less significantly than a continuing or
    emerging pattern of behavior.

   The adjudicator should try to obtain a complete picture for employment purposes. Undesirable
   character traits could also place an individual in a compromising situation where coercion or
   pressure might be used to blackmail an employee. The following examples are provided:

(a) Sexual Conduct Sexual conduct and behavior become irnportant to the adjudication of a
    background investigation when there is evidence the employee could be coerced or blackmailed
    due to sexual conduct. Should it be determined an employee could be subjected to coercion
    because of sexual conduct, this information must be addressed and resolved, If sexual conduct
    becon1es germane, homosexual and heterosexual conduct wil] be treated the same. Resolution is
    obtained through procedures used to determine if a person is susceptible to coercion (c(l) and
    c(2)).

(b) Alcoholism: Any information which lends lo show the employee uses alcohol to excess, or any
    information that shows alcohol use affecting job performance should be identified as derogatory
    information, Look for pattern of behavior vs. an isolated incident.

(4) Mental Disorders-Treatrnent: Medical treatment for a mental condition, as distinguished from
    marriage counseling and social services counseiing for farnily problems 1 must be clarilied to
    determine vvhether the en1ployee 1s job performance may be adversely affected. The purpose of
    identifying this kind of iniormation is to remove any reasonable doubt regarding the current
    seriousness of a problem, 'Temporary depression related to the d~ath of a loved one or the faHure
    of a marriage is to be expected, whereas long term depression wou]d cause considerably greater
    concern.

   Medical treatment for a mental/ emotional disorder must be accompanied by a recommendation
   from a competent medical authority the employee is capable to perform the duties of a sensitive
   position.

(5) Financial Responsibility. Indebtedness becomes a legitimate concern when an employee begins
    to fall behind on·credit card paynlents, alin1ony, child support, rent, car loans, etc. Nonpayment
    of a just debt after 90 days is considered delinquent and requires resolution. It is important to
    determine if the employee considers the debt just.

   Son1e debts are clearly not the responsibility of an employee and n1ay be the result of careless
   record keeping by credit reporting agencies.

   Refusal to admit to a just debt is not enough to resolve an unfavorable credit record, A
   derogatory credit report must be resolved by l:he employee and appropriate documentation
   provided. Any disputes between the employee and the credit agency must be resolved by the
   employee and documentation submitted.
           Similarly, the repossession of an automobUe_ for nonpayrnent, and eviction frorn rental housing
           for non-payment, should be explained by the employee and documentation provided to show
           that any re1naining indebtedness following the eviction or repossession has been resolved,

     (a) Debts to be Resolved:

               When employee past due debts total $400 or more; and,
               Debts are 90 days or more past due,

     (6) Dishonesty: Individuals entering service under this contract niust be "'".trustworthy ... and of
         good conduct and character, .. " This requires that employees are honest \vhen filling out all
         employment documents.


           l)iscrepa.ncies on these forms nu};y be an indication the employee has falsified one of the forms to
           either conceal past behavior, or to exaggerate or misrepresent qualifications or suitability. Jn
           either case, all discrepancles must be resolved.

     (7)            An arrest, regardless of the offense or when it vtas com1nitted 1 is derogatory
           information, The nature and severity of the offense and when it was comn1itied \.vill have a
           bearing on the adjudication. Generally, the more recent the offense the greater in1pact it will
           have on the adjudication. An arrest that resulted in a conviction and fine/ in1prisonment must be
           accompanied by sufficient evidence the employee has been rehabilltated.

     (8) Drng Usage: Evidence of illegal use of prescription or nonprescription drugs by an employee
         _requires resolution. In resolving drug related derogatory information, the offensc-1nust be
         viewed against the age of the employee and when the offense occurred. In addition, information
         should be obtained and consideration given regarding what drug(s) \-Vere used, ho\.v often, and
         any treatment the employee received for drug usage,

     (9) Confidential Source Information: Background investigations will sometimes contain information
         provided by sources who request confidentiality under the Privacy Act It is not permissible, in
         n1ost cases1 to include this information in the resolution of derogatory information because of the
         risk of identifying the Source. Only information that is other¥vise substantiated e]sev...·here iri the
         investigation or pre-employment documents and from an unprotected source can be used.

     (10) Classified Information: Similarly, National Security Information classified at the "ConfidentiaL"
         "Secret," and "Top Secret" levels son1etin1es appears in background investigations. \Vhen such
         information is identified, ii shall be handled appropriately by the contractor.


E.         PROCEDURES TO RESOLVE DEROGATORY INFORM.AT!ON: Once derogatory information
           has been identified, either during the pre-employment process or in the revie;,.v of the
           background investigation, it must be reso]ved. Resolution usually is presented in the forrn of
\Vritten documentation obtained through an interview vvith the employee or written questionJ>
given to the ernployee.

Derogatory information revealed in the pre-empioyme'nt screening process that falls within the
Guidelines of Acceptability or for which a waiver \vaS obtained does not have to be formaily
readdressed in adjudicating the investigation. The adjudicator should make note that the
information \vas1 considered during the pre-en1ployrnent screening and is i,.vithin the Guidelines
or a waiver was obtained. Copies of waivers should be subn1itted with the investigation:
                                ATTACHMENT 4
                       CONTRACTOR BUSINESS QUALIFICATIONS

Policy:

Federal Acquisition Regulation (FAR), subpart 9.103 prescribes "contracts shall be awarded to,
responsible prospective contractors only."

The policy of the Office of Federal Detention Trustee (OFDT) in acquiring supplies or services is
to require prospective contractors engaged in conducting business with this office to affirmatively
demonstrate their responsibility.

Applicability:

This requirement applies to all proposed contracts with any prospective contractor that is located:

   (1) In the United States, its possessions, or Puerto Rico; or
   (2) Elsewhere, unless application of the subpart would be inconsistent with the laws or
       customers where the contractor is located.

The attached questionnaire shall be completed by prospecti vc contractors. The questionnaire is
one tool the OFDT will use to determine contractor responsibility.

Definitions:

   (a) "Principals" are those individuals in a firm who possess legal responsibility for its
       management. They may be officers, directors, owners, partners, and persons having
       primary management or supervisory responsibilities within a business entity (e.g, general
       manager, plant manager, head of a subsidiary, division or business segment, and similar
       positions).
   (b) "Parent Company" is the firm, company, corporation, association, or conglomerate which
       is the major stockholder or highest tier owner of the firm completing the questionnaire; (ie,
       Firm A is owned by Firm B which is, in turn, a subsidiary of Corporation C. The "parent
       company" is Corporation C).
   (c) "Joint Venture" is a collaborative undertaking by two or more firms or individuals for
       which the participants are both jointly and individually responsible.
   (d) "Consultant" as used in this questionnaire, is a highly specialized individual or firm having
       significant input and responsibility for certain aspects of a project and possessing unusual
       or unique capabilities for assuring success of the finished work.
   (e) "Specialists and Individual Consultants" as used in this questionnaire, refer to individuals
       who have major project responsibility, or will provide unusual or unique capabilities for
       the services under consideration.




                                                  1
                         CONTRACTOR QUALIF1CATION QUESTIONNAIRE

1.        Organization Name:

             The GEO Group, Inc.
             One Park Place, Suite 700
                       rd
             621 NW 53 Street
             Boca Raton, FL 33487

2.        Under what other or former names has your organization operated?

             Wackenhut Services, Inc. (prior to 1988)
             Wackenhut Corrections Corporation (corporate name changed to The GEO Group, Inc.
                in 2003.)
             Correctional Services Corporation (CSC) - acquired by GEO in November 2005,
                formerly known a~ Esmor Corporation.
             Cornell Companies - acquired by GEO in August 2010, formerly known as Abraxas.
             BI, Inc. - acquired by GEO in February 2011.

3.        If your organization is a corporation, provide the following:

                 (i)       Datc of Incorporation: _ _...LA-'lp""r""il",,5-,-,",19""8,,,,8
                 (ij)      S tate of Incorporatio n: _ _-LF""lo""r..,id""a"--_ _

                 (iii)     Identify President (CEO), Vice President, Treasurer and Secretary (include
                           Date of Birth, Place of Binh, Social Security Number, Race and Gender):

                                                     Date of            Place of               Sodal
     Name                  Position
                                                                         Birth              Security No.   Race   Gender
                                                      Birth


                                                  (b)(6), (b)(7)(C)
 GeorgeC.        Chainnan, CEO & Founder
 Zoley
 Brian R.       Senior Vice President.
 Evans          CFO
 John~f.        Senior Vice President.
 Hurley         Operations: President U.S.
                Corrections
 JohnJ.         Senior Vice President,
 Bulfin         General Counsel &
                Corporate Secretary
 JorgeA.        Senior Vice President;
 Dominicis      Residential Treatment
                Services;
                President. GEO Care, Inc.
The data or mformatlOn lS constdered confidentJal or priVileged and not subject to mandatory
disclosure under the FOIA.




                                                                2
4.     If your organization is a partnership, provide the following:

       (i)     Date of organization:                    NI A

       (ii)    Type of partnership (if applicable): ------=-N..:..:.1-=...;A=----- - - - -

       (iii)   Name(s) of general partner(s) (include Date of Birth, Place of Birth, Social Security
               Number, Race and Gender): ---~N~l~A~------

5.    If your organization is individually owned, provide the following:

       (i)     Date of organization:             NIA

       (ii)    Name of owner (include Date of Birth, Place of Birth, Social Security Number,
               Race and Gender): ___N~IA_ _ _ _ _ __ _

       (iii)   If the form of your organization is other than that listed above, describe it and the
               name of the principals (include Date of Birth, Place of Birth, Social Security
               Number, Race and Gender): - - - - - = -   N"""IA=-=----- - - --

6.    LICENSING. (Attach additional pages as necessary.)

       a.      List jurisdiction and trade categories in which your organization is legally qualified
               to do business, and indicate registration or license numbers, if applicable.

      b.       List jurisdictions in which your organization's or trade name is filed.

                     Please see Licensing Information attached to the end of this section.


7.    FINANCIAL DATA. (Attach additional pages as necessary.)

      a.       Trade References:            D&B #612706465
            Com an                          Location             Contact               Phone No.
Bob Barker, Inc.
Ever lades Tradin Office Su
                                                                             (b)(6), (b)(7)(C)
PHH

      b.       Bank References.

                Please see Bank References attached to the end of this section.


8.    PROOF OF FINANCING

      a.       Attach a financial statement, preferably audited, including your organization' s latest
               balance sheet, cash flow statement, and income statement providing at a minimum
               the following items:

                                                    3
     Current Assets (e.g., cash, joint venture accounts, accounts receivable, notes
     receivable, accrued income, deposits, materials inventory, and prepaid expenses);
         Net fixed Assets;
         Other Assets;
         Current liabilities (e.g., accounts payable, notes payable, accrued expenses,
         provision for income taxes, advances, accrued salaries and accrued payroll
         taxes);
         Other liabilities (e.g., capital, capital stock, authorized and outstanding shares
         per values, earned surplus and retained earnings).

                Please see FY 201110-K attached to the end of this section.


b.   Name and address of firm preparing attached financial statement and date:

     GEO prepares its own financial statements and they are dated as indicated.
     Grant Thornton LLP provides auditing services for us. Grant Thornton LLP
     is located at 1301 International Parkway, Suite 300, Fort Lauderdale, FL
     33323.

c.   Is the attached financial statement for the identical organization named on page
     one? If not, explain the relationship and financial responsibility of the organization
     whose financial statement is provided (e.g., parent-subsidiary).

     Yes, the attached audited financial statements are for the identical
     organization named on page one.




                                       4
9.                SIGNATURE

                  18 U.S.C. 1001, False Statements Act provides:

                 Whoever, in any matter within the jurisdiction of any department of agency of the United
                 States knowingly and willingly falsifies, conceals or covers up by any trick, scheme, or
                 device a material fact, or makes any false, fictitious or fraudulent statements or
                 representation, or makes or uses any false, fictitiou s or fraudulent statement or entry, shall
                 be fined not more that $10,000 or imprisoned not more than five years, or both.

                  Dated this                  /6 M                day of   af   Cl   I       , 2012

                      Name of Organization:                                The GEO Group, Inc.


                                                                 By:

                                                          Title:           Se



STATE OF FLORIDA
COUNTY OF PALM BEACH


John J. Bulfin, Senior Vice President, General Counsel of The GEO Group, Inc., being duly
sworn deposes and says that the information herein is true and sufficiently complete so as not to
be misleading.

Subscribed and sworn before me thisfV                                      fA day of AfJR IL          2012.




Notary Public, State of Florida

My Commission Expires:                                </.,. q-I Z


  ,,·~~..    JUDY DONATO
 t..rlsi'?:°fi,.
        MY COMMISSION I DD 787159
 ~·~'.~ EXPIRES: September 9, 2012
  '•/Jf.P.f,;f,..~'   Bc!ldld Thro NClaty Public Un<Mlnori!ers




                                                                                         5
                                            Attachment 7
                                        POLICY STATEMENT
                                       USE OF DEADLY FORCE

L       Permissible Uses. An officer may use deadly force only v.rhen necessary, that is1 \vhen the officer
        has a reasonable belief that the subject of such force poses an imminent danger of death or
        serious physical injury to the officer or to another person.

II.     Fleeing felons. Deadly force may be used to prevent the escape of a fleeing subject if there is
        probable cause to believe: (1) the subject has committed a felony involving the infliction or
        threatened inAiction of serious physical injury or death, and (2) the escape of the subject would
        pose an imininent danger of death or serious physical injury to the officer or to another person,

Ill     Escaping prisoner. When a prisoner escapes or atten1pts to escape, deadly force may be used
        against the prisoner only when the prisoner poses an itnrninent d,1nger of death or serious
        physical injury to an officer or to another person.

IV.     Prison Unrest. Deadly force may be used to maintain or restore cont:r:ol of a prison or correclional
        institution when the officer reasonably believes that \he intended subject of the deadly force is
        participating in a disturbance in a manner that poses an im1ninent danger of death or serious
        physical injury to other inmates, prison staff, or other persons. The use of deadly force \Vould be
        unreasonable and thus not permitted to quell a disturbance when force other than deadly force
        reasonably appears sufficient.

V.      Non-Deadly Force. If other force than deadly force reasonably appears to be suflicient to
        accomplish an arrest or otherwise accomplish the law enforcement purpose, deadly force is not
        necessary.

VL      Verbal Warning. If feasible and if to do so would not increase the danger to the officer or others,
        a verbal warning to submit to the authority of the officer shall be given prior to the use of deadly
        force,

VlL     Warning shots. Warning shots are not permitted outside of the prison context fn the prison
        context, \.varning shots may be fired within or in the immediate environs of a secure facility if
        there is no apparent danger to innocent persons: (A) ff reasonably necessary to deter or prevent
        the subject from escaping from a secure facility; or (B) if reasonably necessary to deter or prevent
        the subjecf s use of deadly force or force likely to cause grievous bodily harm.

VIII.   Vehicles.

        A. Weapons may not be fired solely to disable moving vehicles.

        B. Weapons may be fired at the driver or other occupant of a moving motor vehicle only when:

                 1. The officer has a reasonable belief that the subject poses an imminent danger of death
                 or serious physical injury to the officer or another; and

                 2. The public safety benefits of using such force outweigh the risks to the safety of the
                 officer or other persons.
IX.      Vicious Animals. Deadly force may be directed against dogs or other vicious animals when
         necessary in self-defense or defense of others.

X.       Rights of Third Parties. Nothing in this policy and the attached commentary is intended to create
         or does create an enforceable legal right or private right of action.


                           CommentMY Regardin_g the Use of Deadly Fore°"

                                                l. Introduction

        The commentary addresses the use of deadly force in custodial and non-custodial situations. The
policy and this con1mentary provide practical guidance to officers \Vho must make grave deci1>ions
regarding the use of deadly force under the most trying of circumstances.

        T-his policy is the product of discussion arnong the various law enforcement agencies whose
personnel are called upon to make decisions regarding the U'>e of deadly force . of review of the current
poHcies governing the use of force, and of advice of legal counsel front various Department components,
including those charged vvith law enforcen1ent, defense- of civil actions fi]e-d against the- government,
enforcen:-ent of civil rights, and provision of constitutional advice.

                                                II. Definitions

         Deadly force is the use of force that is likely to cause death or serious physical injury. When an
officer uses such force, it may only be done consistent with this policy. Force that is not likely to cause
death or serious physical injury, but unexpectedly results in such harn1 or death1 ls not governed by this
policy.

        ==~for the purposes of this policy encon1passes the concept of immediacy of an attempt to
leave custody, i\ person in custody is escaping fron1 a facility or vehicle \vhen he or she is atte1npting to
escape and is still within the facility's i1nn1ediate environs.·

         Probable cause, reason to believ~ or a reasonable belief, for purposes of this policy, rneans facts
and circumstances, including the reasonable inference drawn there from, known to t:he officer at the tin1e
of the use of deadly force, that would cause a reasonable officer to conclude that the point at issue is
probably true. 'rhe reasonableness of a belief or decision must be viewed fron1 the perspective of the
officer on the .sce_ne, who may often be forced to make spHt~second decisions in circumstances that are
tense, unpredictable~ and rapidly-evolving, Reasonableness is not to be viewed from the calm vantage
point of hindsight.

                                   Ill. Principals on the Use of Deadlv Force

        1·he Department of Justice recognizes and respects the integrity and paramount value of all
human life. Consistent with the primary value, but beyond the scope of the principle articulated here, is
the Departrr1ent's full con1mitment to take all reasonable steps to prevent the need to use cteadly force.
Yet even the best prevention policies are on occasion insufficient1 as '>vhen a serious prison disturbance
occurs, YVith respect to those situations and in keeping ¥.dth the value of protection of all human life, the
touchstone of the Department's policy regarding tile use of deadly force is nec;@ssity. Use of deadly force
1nust be object::ive and reasonab1e under all circumstances knoi,vn to the officer at the time, including the
nature and severity of a prison disturbance, whether officers at the facility carry firearms, and the use or
threat of use of force upon the officers and others.

        The necessity to use deadly force arises when all other available means of preventing imminent
threat of death or serious physical iniury to officers or other persons have failed or would be likely to fail.
~fhus, employing deadly force is permissible when there is no safe alternative to using such force, and
without it, the officer or others would face im1ninent and grave danger, .A.n officer is not required
unreasonably to place his or her life, that of
another officer, a prisoner or suspect, or the public in danger of death or serious physical injury before
using deadly force.

         Determining whether deadly force is reasonably necessary may involve instantaneous decisions
that encompass many factors, such as the likelihood that the subject will use deadly force on the officer or
others of such force is not use by the officer; the officer's knowledge that the subject will likely acquiesce
in arrest or recapture if the officer uses lesser force or no force at all; the capabilities of the subject; the
subject's access to cover and weapons, the presence of other persons \vho may be at risk if force is or is
not used; and the nature of the underlying crime or threat posed,

         No force, deadly or non-deadly, may be used wantonly, maliciously or sadistically by prison
officers against prisoners. Force may never be used solely for the purpose of causing harn1. During a
mutiny, rebellion, riot or disturbance in a jail facility, deadly force n1ay be used against any prisoner who
poses an imminent danger of death or serious physical injury to an officer, a prisoner, or another person,
The reasonableness of an officer's deter1nination to use deadly force may turn on the officer's vantage
point or assignment. Deadly force may be used when a single prisoner presents an itnminent danger of
death or serious physical injury to another person.

         As used in this policy, "imminent'' has a broader meaning than "i1nmediate" or ''instantaneous."
The concept lf "imminent" should be understood to be elastic, that is, involving a period of time
dependent on the circumstances, rather than the fixed point of time implicit in the concept of
"immediate11 or "instantaneous." l'hus, a subject may pose an imminent danger even if he or she is not at
that very moment pointing a ¥\'eapon at the officer1 if for example, he or she has a weapon vvithin reach or
is running for cover carrying a \.Veapon or running to a place where the officer has reason to beHeve a
weapon is available.

                                                J\l. ·~esser 10.eans

        lntermeqiate force. If force lesser than deadly force could reasonably be expected to accomplish
the same end, such as the arrest of a dangerous fleeing subject, without unreasonably increasing the
danger to the officer or to others, then it must be used. Deadly force is not permissible in such
circumstances, although the reasonableness of the officer's_ understanding at the time deadly force was
used shaH be the benchmark for assessi~g violations of this policy.

        Verbal Warning. Before using deadly force, if feasible, officers will audibly command the subjoct
to submit to their authority. Implicit in this requirement is the concept that officers v.,rill give the subject
an opportunity fo subn1it to such command unless danger is increp.sed thereby. However, if giving such
a con11nand ¥\'Ould itself pose a risk of death or serious bodily harm to the officer or others, it need not be
given.

         YYaming shots. Within or from the lmrrl~diate environs of a &ecure facility, \.varning shots may be
fired as an intermediate measure at the discretion of the officer if verbal warnings are to no avail. If the
officer determines that the firing of a warning shot is necessary to deterring or preventing an escape or
preventing loss of life or infliction of serious physical injury, the officer may fire warning shots if he or
she can do so safely, that is there is not apparent danger of injury to an innocent person.
                            1




         Attempts to shoot to wound or to injure are unrealistic and, because of high miss rates and poor
stopping effectiveness, can prove dangerous for the officer and others. Therefore shooting merely to
                                                                                       1

disable is strongly discouraged.

         l'vlotor vehicles and their C?.£.~J.Ipants. Experience has demonstrated that the use of firearms to
disable moving vehicles is either unsuccessful or results in an uncontrolled risk to the safety of the
officers or others. Shooting to disable a moving motor vehicle is forbidden .

         .An officer \Vho has reason to belieVe that a driver or occupant poses an imn1inent danger of death
or serious physical injury to the officer or others nu1y fire at the driver or an occupant only vvhen such
shot5 are necessary to avoid death or serious physical injury to the officer or another, and only if the
public safety benefits of using such force reasonably appear to outweigh any risks to the officer or the
public, such as from a crash, ricocheting buHets, or return fire from the subject or another person in the
vehicle.

       Except ln rare circumstances, the danger permitting the officer to use deadly force must be by
means other than the vehicle.

                                                J!. Jv1iscellaneous
        Deadly force may be directed against dogs or other vicious animals when necessary i:n seif-
defense or defense of others.

        Nothing in this policy and the attached commentary is intended to create or do.es create an
enforceable legal right or private right of action,
                                          Attachment 9
                                QL'ALITY ASSL'RANCE PLAN (QAP)

INTRODUCTION: To facilitate the surveillance of the Contractor's Quality Control Program/Inspection
System by the Government, the Contracting Officer's Technical Representative (COTR) will verily
contractor compliance with designated performance requirements by establishing a QAP. The COTR is
the primary Quality Assurance Representative. TI1e COT!< will be responsible for the review functions,
the hand.Jing of nonconformance and the ultimate point of acceptance.

-fhe contract requirements are divided into various disciplines, each of ¥vhich has a number of
Performance~Based Detention Standards, Successful performance of a functional area is essential for
successful performance of the related discipline. Each discipline comprises a specific percentage of the
overall contract requirement. Adjustments in contract price will be based on these percentages appHed to
the overall n1onthly invoice.

The Government reserves the right to develop and implement new inspection techniques and
instructions at any tirne during contract performance \Vithout notice to the contractor.

The contractor shall be paid on a monthly basis, as such services provided for each billing cycle must be
detern1ined based on perforrnance to be Ac~~ptable; The level of performance in the aggregate meets the
performance standard.; deficiencies are minor and no outstanding elements of perforn1ance are present
within the review guideline; Unacceptable: The level of performance in the aggregate fails to meet the
performance guidelines: deficiencies are pervasive, 'fhe aforen1entioned raHngs will be applied in
relations to the applicable payment schedule and delivery of services.

PERl'ORMANCE UAT!NGS: The following is a list of ratings that will be assigned:

Excellent: 1'he program conforms to the Performance~Based Detention Standards in an exceptional
manner and conformance is rn.aintained with exceptional internal controls. Policies and procedures for
achieving the program standards are documented and adequate for the mission of the facility: the policies
and procedures are communicated to staff; the policies and procedures are fully implemented; and the
desired outcome is achieved. Level of performance in the aggregate exceeds the minimum perforn1ance
standard by substantial margin; deficiencies are nonexistent or extren1ely minor.

Good; The 'program conforrns to the Performance-Based Detention Standards in an acceptable manner.
lnternal controls limit procedural deficiencies. The facility more than accotnplishes the requiren1ents of
program standards. Level of performance in the aggregate meets the performance standard: deficiencies
are minor and offset by outstanding elen,ents of performance within the review guideline.

Acceptable: The program is meeting the requirements of the Performance-Based Detention Standards,
1'here are no breakdowns that would keep the program from continuing to accon1plish the mission of the
facility. Level of performance in the aggregate meets the performance standards; deficiencies are minor
and there are no outstanding elen'!ents of performance present within U1e review guideline.

Deficient: The progran1 is unable to meet the requirements of one or n1ore of the Performance-Based
Detention Standards, Internal controls are "'-'eak, resulting in serious deficiencies in one or more areas.
The Ievel of performance in the aggregate fails to meet the perforntJ.nce standards: deficiencies are
pervasive.

At-Risk: Operation of the program is impaired to the point that the facility is unable to accomplish its
mission. The program ts unable to meet the requirements of the Performance-Based Detention Standards
and is unlikely to meet those requirements in the foreseeable future without substantial correct.lve action.
The level of performance in the aggregate fails to meet the performance standards: deficiencies require
immediate corrective actions,
The PRS and the Performance-Based Detention Standards are based on ACA standards, the Performance
Work Statement (PWS), professional guidelines referenced by the PWS, applicable Government policy
and any other appropriate measures within the contracted services.

The PRS and Performance-Based Detention Standards identify:

·Each contract requirement, the PerformancewBased Detention Standards, and quality level essential for
successful performance of each contract require1nent;

- Summarize the Performance-Based Detention Standards; and

- Specify the rnaximum percentage of total deduction in contract price attributable to each contract
reguiremenL


                                Detention Facility, Brownsville, TX area
                                 Performance Re uirement Summa

(1) Administration and Management

  Objective - r'\ddresses policy development and monitoring; internal quality control; maintenance of
  detainee records, funds, and property; admission and orientation procedures; detainee release; and
;
  accommodations for the disab]ed.
IfDeduction:
        . 10';/;1
                                        (,!iee Performance·Based Detention Stmuiards)          SECTION
Performance-Based        Policy Development and Monitoring                                     (A.1)
                                                                                                      ---
Detention Standards      Internal Inspections and/ or Reviews                                  (A.2) (K.1)
                         Detainee Records                                                      (A.3)
                         Admission and Orientation                                              (A.4)
                         Personal Property and Monies                                          (A.5) (K.2)
                         Detainee Release                                                      (A.6)(K.3)
                         Accommodations for the Disabled                                       (A.7)

(2)   Health Care
                                                                                                              ]
Objective - Addresses the policies and procedures for administering quality health care by licensed
personnel; maintaining accurate health information data; timely health screening, treatment, program
'ntervention and follow-up of all cases; access to routine, acute chronic 1 and e1nergency health services~
response to medical1 mental and dental heallh needs of detainees; suicide preventioni infeCtious
disease; hunger strikes; and detainee death.

Deduction; 200,lo                        (See Pafommnce-Based Detention Standards)         SECTION
Performance~Based        Intake Health Screening                                         (B.1)
Detention Standards      Medical, Dental, and Mental Health Appraisals                    (B.2) (K.4)
                         Access tu Routine, Acute Chronic, and Emergency Health Services (B.3) (K.5)
                         Experimental Research                                            (B.4)       !
                         Response to Medical, Mental. and Dental Health Needs             (B.5)       '       '
                         Suicide Prevention                                              (B.6)
                         Detainee Hunger Strikes                                         (B.7)
                         Detainee Death                                                  (B.8)
                         Informed Consent/ Involuntary Treatment                         (B.9)
                         1nfectious Disease                                              (B.10)
(3) Security and Control

Objective Addresses the issuance of policies and procedures to staffi appropriate use of force;
maintenance of daily incident logs; emergency readinessi and detainee accountability and discipline.


Deduction: 20'V.1                         (See Performance-Based Detention Standards)            SECTION
Performance-Based         Post Orders                                                            (C.1) (K.6)
Detention Standards       Per1nanent Logs                                                        (C.2)
                         Security Features                                                       (C.3) (K.7)
                         !Security Inspections and/ or revievvs                                  (C.4) (K.8)
                         Control of Contraband                                                   (C.5)
                                                                                                                 I
                          Detainee Searches                                                      {C.6)
                         Detainee Accountability and Supervision                                 (C.7)
                         Cse of Force                                                            {C.8)
                         Non-routine Use of Restraints                                           (C.9)
                         Tool & Equipment Control                                                 (C.10)
                          Weapons Control                                                        (C.11)
                         Detainee Discipline                                                     (C.12)
                         Supervision for Special Housing                                          (C.13)
                         Contingency /Emergency Plan                                               (C.14)(K.9)

(4) Food Service

Obiecti·(le - Address basic sanitation procedures and the adequacy of meals provided to detainees,

l)eduction: 15o/o                         (See Perfonnance-Based Detention Sta11.dards)         SECTION
Performance-Based         "anitation Requirements                                               (D.l)(K.10)
Detention Standards       Ensure iv1eals are Varied                                             (D.2)(K.11)
                          :>pecial Diets                                                        (D,3)


(5) Staff and Detainee Communicatlon

Objective - Address opportunities for detainees to communJcate \Vith staff; detainee grievance
procedures; and the provision of diversity training for staff.


Deduction: 5%                             (See Performance-Based Detention S1anrl1mi5)          SECTION
_)erformance-Based       Staff-Detainee Communication                                          {E.1) (K.12)      I
Detention Standards-     Diversity Training                                                    (E.2)
                         Detainee Grievances                                                   (E.3) {K.13)

(6) Safety and Sanitation

Objective - Addresses the adequacy of fire safety programs; the control of dangerous materials and/ or
1azards; air quality, noise levels, and sanitation of the facility; and the cleanliness of clothing and
Jedding.

J)educ!ion: 1017'1)                      (See ~erfornrance-Based   Det~.:~tion   Shtndards)   SECTION
Performance-Based        Fire Safety                                                          (F.1)
Detention Standards      Non-·Hazardous Furnishings                                           (F.2)
                         Control of IJangerous f\11aterials                                   (F.3)
                         EnvironmentaJ ControI                                                (l'.4)
                          Clothing and Bedding                                              (F.5) (K.14)
                          Personal Hygiene/Well-being                                       (F.6)
                          Physical Facility and Equipment                                   (F.7) (K.15)
                                                                                                                !
(7) Services and Programs                                                                                       I
                                                                                                                I

ObjecfbJe - .Addresses' detainee classification; religious practices; work assignments; availability of
exercise opportunjties; access to legal materials and legal representation; access to a telephone;
visitation privileges; and the handling of detainee mail and correspondence.


Deduction: lS(Xi                            (See Performance-Based Detention Standards)     SECTION
Performance-Based         Classification, Review, and Housing                                (G.1) (K.16)
Detention Standards        Religious Practices                                               (G.2) (K.17)
                           Volunteer \'\fork Assignments                                    (G.3)
                           vVork Assignments and Security                                    (G.4)
                          Exercise and Out-of-Cell OpportuniHes                             (G.5)
                           Legal Materials                                                  (G.6).
                                                                                                                I
                          !Legal Representation                                             (G.7) (K.18)        i
                           felephone Access
                           Visitation Privileges
                                                                                            (G.8)
                                                                                             (G.9)
                                                                                                                I
                                                                                                            .
                           Detainee rv1ail and Correspondence                               (G.lO)(K.19)




                                                                           -
(8) Workforce Integrity

Objectil'e - Address the adequacy of the facility's hiring process and background check procedures, and
the adequacy of procedures to respond to allegations of staff misconduct.


Deduction: 2.J?~Vti                      (See Perfonnm1ce-Based Dt:tention Standards)           SECTION
Performance.. Based     Staff Background and Reference Checks                                    (H.1)
Detention Standards     Staff Training, licensing, and Credentialing                             (H.2)
                        .;iaff Misconduct                                                        (H.3)
(9) Detainee lJiscrimination

Obfecfive - 1-\ddress the adequacy of policies and procedures designed to prevent discrimination against
detainees based on gender, race, religion, national origin, or disabilJty,


£)eduction: 2.S~'l'o                      (See Perforntance-Based   Detention   Standan~)       SECTION
Perfor1nance-Based        Discrimination Prevention                                               (1.1)
l)etention Standards
